Case 1:17-cv-00365-DAE-AWA Document 305-2 Filed 01/30/20 Page 1 of 60




                         EXHIBIT 2
                      Case 1:17-cv-00365-DAE-AWA Document 305-2 Filed 01/30/20 Page 2 of 60




                      UMG RECORDINGS, INC., et al., v. GRANDE COMMUNICATIONS NETWORKS LLC
                                    Civil Action No. 1:17-cv-00365-DAE-AWA

                              DEFENDANT GRANDE COMMUNICATIONS NETWORKS LLC’S
                                    OBJECTIONS TO PLAINTIFFS’ EXHIBIT LIST

PX   Beg Bates        End Bates        Date        Document Description                   ECF   Expects    May     Admitted   Date       Objections
                                                                                          No.   to Offer   Offer              Admitted
1    RC-D_00000001;   RC-D_01350635;               Hard drive containing Rightscorp             X                                        ID
     RC-D_01410447    RC-D_01472590                infringement notice files (.htm and                                                   (2nd range)
                                                   .txt)
2                                                  Summary Spreadsheet: Rightscorp              X                                        S, ID, B, F
                                                   infringement notice files (.htm and
                                                   .txt)
3    RC-D_01350636    RC-D_01410446                Hard drive containing Rightscorp             X                                        B, F
                                                   downloaded audio files (.mp3)
4                                                  Summary Spreadsheet: Rightscorp              X                                        S, ID, B, F
                                                   downloaded audio files (.mp3)
5                                                  Rightscorp data re downloaded                X
                                                   audio files (produced 2/27/19)
6                                                  Thumb drive containing Grande                X                                        ID
                                                   notice files (.txt)
7                                                  Summary Spreadsheet: Grande                  X                                        S, ID, B, F
                                                   notice files (.txt)
8    GRANDE2551078    GRANDE2551532                List of Forwarded Emails to ISPs             X
9    GRANDE2551790    GRANDE2551790                Grande CSV file listing                      X
                                                   infringement notices
10   GRANDE2542672    GRANDE2551077                List of CSG/OSG Letters for                  X
                                                   245,429 infringement letters sent to
                                                   Grande Customers between
                                                   12/30/13 and 5/20/18
11   RIGHTSCORP       RIGHTSCORP       2/26/13 -   Compilation of Repeat Infringer              X                                        H, F, B
     00003842         00004868         8/9/16      Notifications and corresponding
                                                   attachments
12                                                 Summary Spreadsheet: Repeat                  X                                        S, ID, B, F
                                                   Infringer Notifications and
                                                   corresponding attachments
13   RIAA_00000003    RIAA_00041198                Audible Magic match output files             X
                     Case 1:17-cv-00365-DAE-AWA Document 305-2 Filed 01/30/20 Page 3 of 60



PX   Beg Bates       End Bates       Date       Document Description                     ECF      Expects    May     Admitted   Date       Objections
                                                                                         No.      to Offer   Offer              Admitted
14                                              Summary Spreadsheet: Audible                      X                                        S, ID, B, F
                                                Magic match output files
15                                              List of works in suit with               172-12   X                                        F
                                                corresponding counts of audio files
                                                matched by Audible Magic
16                                              List of works in suit and with           172-12   X                                        F
                                                corresponding audio files matched
                                                by Audible Magic
17                                              Hard drive containing Rightscorp                  X
                                                Source Code File (Java Source
                                                Code, produced 8/8/18)
18                                              Hard drive containing Rightscorp                  X
                                                Source Code Records (Production
                                                RC-D004)
19                                              Decl. of Alasdair McMullan, Ex. A-       172-1               X                             H, F, B
                                                1: List of Universal plaintiffs' works
                                                in suit
20   UMG_00000001;   UMG_00000801;              Compilation of copyright                                     X
     UMG_00019638;   UMG_00019639;              registration documentation for
     UMG_00019681;   UMG_00019682;              Universal plaintiffs' works in suit
     UMG_00019696;   UMG_00019698;
     UMG_00021517;   UMG_00021526;
     UMG_00021531    UMG_00021534
21                                              Decl. of Wade Leak, Ex. B-1: List        172-2               X                             H, F, B
                                                of Sony plaintiffs' works in suit
22   SME_00000001;   SME_00000387;              Compilation of copyright                                     X
     SME_00006016    SME_00006019               registration documentation for Sony
                                                plaintiffs' works in suit
23                                              Decl. of Steven Poltorak, Ex. C-1:       180-1               X                             H, F, B
                                                List of Warner Bros. plaintiffs'
                                                works in suit
24   WBR_00000001;   WBR_00000218;              Compilation of copyright                                     X
     WBR_00003976;   WBR_00003977;              registration documentation for
     WBR_00004031;   WBR_00004032;              Warner Bros. plaintiffs' works in
     WBR_00004035;   WBR_00004038;              suit
     WBR_00004052;   WBR_00004073;
     WBR_00004171;   WBR_00004198;
     WBR_00004364    WBR_00004419




                                            2
                 Case 1:17-cv-00365-DAE-AWA Document 305-2 Filed 01/30/20 Page 4 of 60



PX   Beg Bates   End Bates   Date            Document Description                      ECF     Expects    May     Admitted   Date       Objections
                                                                                       No.     to Offer   Offer              Admitted
25                                           Copyright registration certificates                          X                             ID
                                             for One Direction's "Up All Night"
                                             (SR703-645) and "Take Me Home"
                                             (SR714-020)
26                                           Medley audio recording of                         X                                        ID, F
                                             Universal plaintiffs’ works
27                                           Medley audio recording of Sony                    X                                        ID, F
                                             plaintiffs’ works
28                                           Medley audio recording of Warner                  X                                        ID, F
                                             Bros. plaintiffs’ works
29                           4/21/2017       Plaintiffs' Complaint                     1                  X                             H
30                           4/9/2018        Defendant Grande Communications           80;                X
                                             Networks LLC's Answer and                 127
                                             Affirmative Defenses to the Original
                                             Complaint
31                           7/20/2017       Defendant Grande Communications                              X
                                             Networks LLC's Objections and
                                             Responses to Plaintiffs First Set of
                                             Interrogatories
32                           7/20/2017       Patriot's Objections and Responses                           X                             H
                                             to Plaintiffs First Set of
                                             Interrogatories
33                           8/18/2017       Defendant Grande Communications                              X
                                             Networks LLC's Amended
                                             Objections and Responses to
                                             Plaintiffs First Set of Interrogatories
34                           8/18/2017       Patriot's Amended Objections and                             X                             H
                                             Responses to Plaintiffs First Set of
                                             Interrogatories
35                           3/19/2018       Defendant Grande Communications                              X
                                             Networks LLC's Objections and
                                             Responses to Plaintiffs First Set of
                                             Requests for Admission
36                           3/19/2018       Patriot Objections and Responses to                          X                             H
                                             Plaintiffs First Set of Requests for
                                             Admission
37                           6/6/2018        Defendant Grande Communications           127-5              X
                                             Networks LLC's Objections and
                                             Responses to Plaintiffs Second Set
                                             of Requests for Admission



                                         3
                     Case 1:17-cv-00365-DAE-AWA Document 305-2 Filed 01/30/20 Page 5 of 60



PX   Beg Bates       End Bates       Date             Document Description                       ECF       Expects    May     Admitted   Date       Objections
                                                                                                 No.       to Offer   Offer              Admitted
38                                   6/6/2018         Defendant Grande Communications                                 X
                                                      Networks LLC's Objections and
                                                      Responses to Plaintiffs Third Set of
                                                      Interrogatories
39                                   7/6/2018         Defendant Grande Communications            127-10               X
                                                      Networks LLC's Third Amended
                                                      Objections and Responses to
                                                      Plaintiffs First Set of Interrogatories
                                                      (Version 2)
52                                                    Printout: "DMCA Designated Agent                     X                                        ID
                                                      Directory"
53   GRANDE0002050   GRANDE0002056                    DMCA Policy and Procedure                  127-14    X
54                                   11/24/2017       Defendant Grande Communications                      X
                                                      Networks LLC's Third Amended
                                                      Objections and Responses to
                                                      Plaintiffs' First Set of Interrogatories
                                                      (Version 1)
55   GRANDE0816590   GRANDE0816591   4/14/2017        Email re Copyright Infringement -                    X                                        H
                                                      Add on to current process
56   GRANDE0813928   GRANDE0813932   4/14/2017        Email re Review Abuse Process -                      X                                        H
                                                      Following Up - Docs Attatched for
                                                      Review (w/ attachs.)
57   GRANDE0000155   GRANDE0000155   4/13/2017        Spreadsheet titled "DMCA                   127-6     X
                                                      Excessive ViolationsV2 from
                                                      1/1/2017 - 1/31/2017"
58   GRANDE0000195   GRANDE0000195   4/13/2017        Spreadsheet titled "DMCA                   172-20    X
                                                      Excessive ViolationsV2 from
                                                      10/1/2016 - 12/31/2016"
59   GRANDE0000194   GRANDE0000194   4/13/2017        Spreadsheet titled "DMCA                   172-19    X
                                                      Excessive ViolationsV2 from
                                                      1/1/2017 - 3/31/2017"
60   GRANDE1438198   GRANDE1438199                    Spreadsheet listing "Mail Notes" by        172-29;   X                                        ID
                                                      account number                             127-8
61   GRANDE0000199   GRANDE0000199                    Spreadsheet listing internal Grande        172-30    X
                                                      ticket numbers
62   GRANDE0000200   GRANDE0000200                    Spreadsheet listing internal Grande                  X
                                                      ticket numbers
63   GRANDE1094438   GRANDE1094438   10/25/2010       Email re Systems Report,                             X                                        H
                                                      10/25/2010



                                                  4
                     Case 1:17-cv-00365-DAE-AWA Document 305-2 Filed 01/30/20 Page 6 of 60



PX   Beg Bates       End Bates       Date             Document Description                   ECF       Expects    May     Admitted   Date       Objections
                                                                                             No.       to Offer   Offer              Admitted
64   GRANDE0685248   GRANDE0685248   2/14/2017        Email re CPNI and DMCA Letters                   X                                        H
                                                      Processed by CSG
65   GRANDE0000144   GRANDE0000144   12/2/2010        Email chain re DMCA Letters/Script               X                                        H
66   GRANDE0002727   GRANDE0002727   7/7/2013         Email re Email Activity Report -                 X                                        H
                                                      archive.atlanticbb.com [172.28.10.7]
67   GRANDE0181612   GRANDE0181612   5/5/2014         Email re Systems Report,                         X                                        H
                                                      05/05/2014
68   GRANDE0000115   GRANDE0000124   4/1/2014         Email chain re                                   X                                        H
                                                      [abuse@grandecom.com #699083]
                                                      Notice of Copyright Infringement,
                                                      Case #: P62850109
69   GRANDE2152629   GRANDE2152636   10/14/2013       Email re [abuse@grandecom.com          172-14;   X                                        H
                                                      #644240] Copyright Infringement -      127-17
                                                      Notice ID #22281070826
70   GRANDE0797517   GRANDE0797517   1/5/2016         Email re Systems Report,                         X                                        H
                                                      01/05/2016
71   RC-D_00004652   RC-D_00004652                    Email infringement notice TC-                    X                                        H
                                                      c4658fcl-5ec8-4d95-
                                                      al5ed4f6c5a0fb26
72   RC-D_00020113   RC-D_00020113                    Email infringement notice TC-                    X                                        H
                                                      04fb6337-ffa2-456c-82a7-
                                                      ffa9d8dfl2fb
73   RC-D_01210736   RC-D_01210736                    Email infringement notice                        X                                        H
                                                      TCac0af4ff-148a-44ee-94de-
                                                      485d05dll34b
74   GRANDE0475734   GRANDE0475736   11/19/2014       Email chain re Grande (w/ attach.)               X                                        H
75                                   9/5/2014         Declaration of Jeanne Mulcahy                    X                                        H, F
                                                      (Neustar Inc.) w/ exhibits
76   GRANDE0431303   GRANDE0431303   7/12/2017        Email chain re Acct:                             X                                        H
                                                      8683303011325466
77   GRANDE1718860   GRANDE1718860   5/19/2016        Email chain re DMCA - Abuse                      X                                        H
                                                      notifications
78   GRANDE1718865   GRANDE1718865   5/19/2016        Email chain re DMCA - Abuse                      X                                        H
                                                      notifications
79   GRANDE0479962   GRANDE0479963   11/16/2011       Email re Network Analysis/IP                     X                                        H
                                                      Engineering -Agenda 11.17.11
80   GRANDE1435499   GRANDE1435499   2/18/2016        Email re Rightscorp - DMCA                       X                                        H
81   GRANDE1435526   GRANDE1435527   2/18/2016        Email chain re Rightscorp - DMCA                 X                                        H




                                                  5
                      Case 1:17-cv-00365-DAE-AWA Document 305-2 Filed 01/30/20 Page 7 of 60



PX    Beg Bates       End Bates       Date             Document Description                       ECF       Expects    May     Admitted   Date       Objections
                                                                                                  No.       to Offer   Offer              Admitted
82    GRANDE1435539   GRANDE1435540   2/18/2016        Email chain re Rightscorp - DMCA                     X                                        H
83    GRANDE1435587   GRANDE1435587   2/18/2016        Email re RightsCorp - Customers                      X                                        H
                                                       Network Infringement Ltr
84    GRANDE1438198   GRANDE1438199   2/22/2016        Email re Rightscorp (w/ attach.)           127-15    X                                        H
86    GRANDE0707251   GRANDE0707251   11/9/2016        Email re Follow up: DMCA                             X                                        H
87    GRANDE0713794   GRANDE0713794   11/10/2016       Email re Friday                                      X                                        H
88    GRANDE0728095   GRANDE0728095   3/31/2017        Email chain re Notice of                             X                                        H
                                                       infringement (USA)
89    GRANDE0797450   GRANDE0797450   10/10/2016       Email chain re DMCA/Abuse                            X                                        H
                                                       notices
90    GRANDE0000001   GRANDE0000001   4/11/2013        Email re DMCA notices                      127-4     X                                        H
91    GRANDE0000009   GRANDE0000010   4/11/2013        Email chain re DMCA notices                172-32;   X                                        H
                                                                                                  127-13
92    GRANDE0000243   GRANDE0000243   7/5/2017         Spreadsheet titled "Specific Account                 X
                                                       DMCA Violations"
94                                                     Printout from Cablefax                               X                                        ID
95    GRANDE0573985   GRANDE0573986   1/27/2017        Email re Consolidated Grande                         X                                        H
                                                       Budget - 2017 v2 0 2.xlsx (w/
                                                       attach.)
96    GRANDE0016786   GRANDE0016788   8/28/2015        Email re V8 forecast (w/ attach.)                    X                                        H
97    GRANDE0691472   GRANDE0691473   9/14/16 -        Email re Consolidated Grande                         X                                        H
                                      9/15/16          Budget - 2017.xlsx (w/ attach.)
98    GRANDE0760489   GRANDE0760491   9/30/2016        Email chain re P&L Call (w/ attach.)                 X                                        H
99    GRANDE0946364   GRANDE0946364   8/7/2017         Email chain re I'm on a call.                        X                                        H
100                                   11/24/2017       Defendant Grande Communications                      X
                                                       Networks LLC's Third Amended
                                                       Objections and Responses to
                                                       Plaintiffs' First Set of Interrogatories
                                                       (Version 1)
101                                   1/2/2018         Defendant Grande Communications            127-16    X
                                                       Networks LLC's Supplemental
                                                       Responses to Interrogatories 11 and
                                                       15 of Plaintiffs' First Set of
                                                       Interrogatories
102                                   2/21/2018        Verification for Document Produced                   X
                                                       in Response to Interrogatories
103                                   10/1/2013        Grande Internet Acceptable Use             127-12    X
                                                       Policy



                                                   6
                      Case 1:17-cv-00365-DAE-AWA Document 305-2 Filed 01/30/20 Page 8 of 60



PX    Beg Bates       End Bates       Date             Document Description                 ECF      Expects    May     Admitted   Date       Objections
                                                                                            No.      to Offer   Offer              Admitted
105   GRANDE1438198   GRANDE1438199   2/22/2016        Email re Rightscorp (w/ attach.)     172-28   X                                        H
106   GRANDE1438543   GRANDE1438548   2/22/2016        Email chain re Rightscorp (w/                 X                                        H
                                                       attachs.)
107   GRANDE1438324   GRANDE1438326   2/18/16 -        Email chain re Rightscorp - DMCA     172-18   X                                        H
                                      2/22/2016
109   GRANDE1435590   GRANDE1435591   2/18/2016        Email re Accepted: Grande                     X                                        H
                                                       RightsCorp Ltr -- Network
                                                       Infringement (w/ attach.)
110   GRANDE1438146   GRANDE1438147   2/18/2016 -      Email re RightsCorp -- Customers              X                                        H
                                      2/22/16          Network Infringement Ltr
111                                   4/21/2017        Ex. A of the Complaint (list of               X                                        F
                                                       infringed works)
112   GRANDE0152576   GRANDE0152576   01/24/14-        Email chain re Baylor Stadium                 X                                        H
                                      02/13/14         Public Wifi Technology discussion
113   GRANDE0301966   GRANDE0301967   4/10/2014        Email chain re Grande                         X                                        H
114   GRANDE0549431   GRANDE0549431   12/22/2015       Email re Patent Infringement                  X                                        H
                                                       liability
115   GRANDE0000231   GRANDE0000234                    End User License Agreement                    X
116   GRANDE0019395   GRANDE0019396   4/24/2013        Email re Transition Schedule (w/              X                                        H
                                                       attach.)
118   GRANDE0673185   GRANDE0673186   2/10/2017        Email re Monthly Project Report -             X                                        H
                                                       January (w/ attach.)
119   GRANDE0949981   GRANDE0949983   8/8/2017         Email chain re Radiate Preliminary            X                                        H
                                                       July Revenues (w/ attach.)
120   GRANDE0950434   GRANDE0950442   8/8/2017         Email chain re Radiate Preliminary            X                                        H
                                                       July Revenues (w/ attachs.)
121   GRANDE0000055   GRANDE0000063   3/27/14 -        Email chain re                                X                                        H
                                      3/29/14          [abuse@grandecom.com #699083]
                                                       Notice of Copyright Infringement,
                                                       Case #: P62850109
122   GRANDE0000064   GRANDE0000073   3/27/14 -        Email chain re                                X                                        H
                                      3/29/14          [abuse@grandecom.com #699083]
                                                       Notice of Copyright Infringement,
                                                       Case #: P62850109
123   GRANDE0000105   GRANDE0000114   3/27/14 -        Email chain re                                X                                        H
                                      4/1/14           [abuse@grandecom.com #699083]
                                                       Notice of Copyright Infringement,
                                                       Case #: P62850109




                                                   7
                      Case 1:17-cv-00365-DAE-AWA Document 305-2 Filed 01/30/20 Page 9 of 60



PX    Beg Bates       End Bates       Date             Document Description                ECF       Expects    May     Admitted   Date       Objections
                                                                                           No.       to Offer   Offer              Admitted
124   GRANDE0000115   GRANDE0000124   3/27/14 -        Email chain re                                X                                        H
                                      4/1/14           [abuse@grandecom.com #699083]
                                                       Notice of Copyright Infringement,
                                                       Case #: P62850109
125   GRANDE0268417   GRANDE0268417   3/31/2014        Email chain re bittorrent issue               X                                        H
126   GRANDE0420072   GRANDE0420074   8/11/10 -        Email chain re DMCA                           X                                        H
                                      8/12/10
127   GRANDE0420143   GRANDE0420144   8/11/10 -        Email chain re DMCA                           X                                        H
                                      8/12/10
129   GRANDE1094438   GRANDE1094438   10/25/2010       Email re Systems Report, 10/25/10             X                                        H

130   GRANDE1328693   GRANDE1328693   6/20/2011        Email chain re DMCA                           X                                        H
131   GRANDE1979858   GRANDE1979858   12/13/2010       Email re Systems Report,                      X                                        H
                                                       12/13/2010
132   GRANDE0000009   GRANDE0000010   4/11/2013        Email chain re DMCA notices                   X                                        H
133   GRANDE0000055   GRANDE0000063   3/27/14 -        Email chain re                                X                                        H
                                      3/29/14          [abuse@grandecom.com #699083]
                                                       Notice of Copyright Infringement,
                                                       Case #: P62850109
134   GRANDE0000064   GRANDE0000073   3/27/14 -        Email chain re                                X                                        H
                                      3/29/14          [abuse@grandecom.com #699083]
                                                       Notice of Copyright Infringement,
                                                       Case #: P62850109
135   GRANDE0000095   GRANDE0000104   3/27/14 -        Email chain re                                X                                        H
                                      4/1/14           [abuse@grandecom.com #699083]
                                                       Notice of Copyright Infringement,
                                                       Case #: P62850109
136   GRANDE0000105   GRANDE0000114   3/27/14 -        Email chain re                                X                                        H
                                      4/1/14           [abuse@grandecom.com #699083]
                                                       Notice of Copyright Infringement,
                                                       Case #: P62850109
137   GRANDE0000115   GRANDE0000124   3/27/14 -        Email chain re                      172-15;   X                                        H
                                      4/1/14           [abuse@grandecom.com #699083]       127-19
                                                       Notice of Copyright Infringement,
                                                       Case #: P62850109
138   GRANDE0000250   GRANDE0000253   3/31/2014        Email chain re bittorrent issue               X                                        H
139   GRANDE0268417   GRANDE0268417   3/31/2014        Email chain re bittorrent issue               X                                        H
140   GRANDE0268966   GRANDE0268969   3/31/2014        Email chain re bittorrent issue     172-16    X                                        H




                                                   8
                      Case 1:17-cv-00365-DAE-AWA Document 305-2 Filed 01/30/20 Page 10 of 60



PX    Beg Bates       End Bates       Date             Document Description                  ECF   Expects    May     Admitted   Date       Objections
                                                                                             No.   to Offer   Offer              Admitted
141   GRANDE0431303   GRANDE0431303   7/12/2017        Email chain re                              X                                        H
                                                       Acct:8683303011325466
142   GRANDE0431308   GRANDE0431308   7/12/2017        Email chain re                              X                                        H
                                                       Acct:8683303011325466
143   GRANDE0431365   GRANDE0431365   7/12/2017        Email chain re RIAA sues Grande,            X                                        H
                                                       Screen shot and link
144   GRANDE0431371   GRANDE0431373   7/12/2017        Email chain re RIAA sues Grande,            X                                        H
                                                       Screen shot and link
145   GRANDE0433455   GRANDE0433456   7/13/2017        Email chain re                              X                                        H
                                                       Acct:8683303011325466
146   GRANDE0477916   GRANDE0477917   7/26/2017        Email chain WFO updates                     X                                        H
147   GRANDE0493479   GRANDE0493479   12/18/2015       Email re DMCA judgement                     X                                        H
148   GRANDE0493486   GRANDE0493486   12/18/2015       Email chain re DMCA judgement               X                                        H
149   GRANDE0493561   GRANDE0493561   12/18/2015       Email chain re DMCA judgement               X                                        H
150   GRANDE0707016   GRANDE0707016   10/8/2010        Email re DMCA Issue                         X                                        H
151   GRANDE0728095   GRANDE0728095   11/29/2014       Email chain Notice of Infringement          X                                        H
                                                       (USA)
152   GRANDE0813928   GRANDE0813932   4/14/2017        Email re Review Abuse Process -             X                                        H
                                                       Following Up - Docs Attatched for
                                                       Review (w/ attachs.)
153   GRANDE0896359   GRANDE0896360   8/19/2016        Email chain re Copyright Letter             X                                        H
154   GRANDE1073328   GRANDE1073328   10/8/2010        Email re DMCA Issue                         X                                        H
155   GRANDE1747439   GRANDE1747439   11/29/2014       Email chain re DMCA                         X                                        H
156   GRANDE1801114   GRANDE1801114   8/19/2016        Email chain re DMCA Calls                   X                                        H
157   GRANDE1801130   GRANDE1801131   8/19/2016        Email chain re Letter Templates             X                                        H
158   GRANDE1801206   GRANDE1801213   8/19/16 -        Email chain re Letter Templates (w/         X                                        H
                                      8/20/16          attachs.)
159   GRANDE1801483   GRANDE1801485   8/19/16 -        Email chain re Letter Templates             X                                        H
                                      8/22/16
160   GRANDE1801508   GRANDE1801511   8/19/16 -        Email chain re Letter Templates             X                                        H
                                      8/22/16
161   GRANDE1801801   GRANDE1801803   8/19/16 -        Email chain re Letter Templates             X                                        H
                                      8/22/16
162   GRANDE1811385   GRANDE1811388   8/19/16 -        Email chain re Letter Templates             X                                        H
                                      8/24/16
163   GRANDE1811402   GRANDE1811405   8/19/16 -        Email chain re Letter Templates             X                                        H
                                      8/24/16



                                                   9
                      Case 1:17-cv-00365-DAE-AWA Document 305-2 Filed 01/30/20 Page 11 of 60



PX    Beg Bates       End Bates       Date              Document Description                   ECF       Expects    May     Admitted   Date       Objections
                                                                                               No.       to Offer   Offer              Admitted
164   GRANDE1844982   GRANDE1844986   8/23/2017         Email re Grande Consolidation Call               X                                        H
                                                        8/23/17 (w/ attachs.)
165   GRANDE2492781   GRANDE2492781   4/25/2013         Email chain re safe harbor ruling on             X                                        H
                                                        old copyrights
166   GRANDE2518787   GRANDE2518787   12/18/2015        Email re DMCA judgement                          X                                        H
167   GRANDE2523768   GRANDE2523768   10/13/2010        Email chain re DMCA letters                      X                                        H
168   GRANDE2525798   GRANDE2525798   10/8/2010         Email chain re DMCA letters                      X                                        H
169   GRANDE2539474   GRANDE2539478   3/21/16 -         Email chain re                         172-17;   X                                        H
                                      3/22/16           [abuse@grandecom.com #1585298]         127-18
                                                        Notice of Claimed Infringement -
                                                        Case ID 413176005
170   GRANDE2539497   GRANDE2539498   10/14/2010        Email chain re DMCA letters                      X                                        H
171   GRANDE2540055   GRANDE2540055   10/25/11-         Email chain re 866-216-7427                      X                                        H
                                      11/1/11
172   GRANDE2551078   GRANDE2551532                     Spreadsheet titled "Forwarded                    X
                                                        Emails to ISPs"
173   GRANDE2542672   GRANDE2551077                     Excerpt from Spreadsheet titled        172-22    X                                        ID
                                                        "CSG" (Abuse Data Base File)
174   GRANDE2542672   GRANDE2551077                     Excerpt from Spreadsheet titled                  X                                        ID
A                                                       "CSG" (Abuse Data Base File)
174   GRANDE2542672   GRANDE2551077                     Excerpt from Spreadsheet titled                  X                                        ID
B                                                       "CSG" (Abuse Data Base File)
178   GRANDE1435553   GRANDE1435555   2/18/2016         Email chain re Rightscorp - DMCA                 X                                        H
179   GRANDE1438523   GRANDE1438523   2/22/2016         Email chain re DigitalRightsCorp                 X                                        H
                                                        fixed
180   GRANDE1438522   GRANDE1438522   2/22/2016         Email chain re DigitalRightsCorp                 X                                        H
                                                        fixed
181   GRANDE1438524   GRANDE1438524   2/22/2016         Email chain re DigitalRightsCorp       172-21    X                                        H
                                                        fixed
182   GRANDE1438552   GRANDE1438553   2/22/2016         Email chain re DigitalRightsCorp                 X                                        H
                                                        fixed
183   GRANDE1438527   GRANDE1438527   2/22/2016         Email chain re DigitalRightsCorp                 X                                        H
                                                        fixed
184   GRANDE1438606   GRANDE1438606   2/22/2016         Email chain re DigitalRightsCorp                 X                                        H
                                                        fixed
185   GRANDE1647910   GRANDE1647910   02/23/16 -        Email chain re CPNI and DMCA                     X                                        H
                                      02/24/16          Data Sent to CSG




                                                   10
                      Case 1:17-cv-00365-DAE-AWA Document 305-2 Filed 01/30/20 Page 12 of 60



PX    Beg Bates       End Bates       Date             Document Description                   ECF      Expects    May     Admitted   Date       Objections
                                                                                              No.      to Offer   Offer              Admitted
186   RIGHTSCORP      RIGHTSCORP      8/17/2015        Email re Grande Communications                  X                                        F, H
      00004611        00004612                         Termination request for Round Hill
                                                       Music (w/ attach.)
187   GRANDE0000155   GRANDE0000155   4/13/2017        Spreadsheet titled "DMCA                        X
                                                       Excessive ViolationsV2 from
                                                       1/1/2017 - 1/31/2017"
188                                   2/23/2018        Plaintiffs' Notice of Deposition of             X
                                                       Grande Communications Networks,
                                                       LLC, Pursuant to Rule 30(b)(6)
190                                                    Defendant Grande Communications        127-16   X
                                                       Networks, LLC's Supplemental
                                                       Responses to Interrogatories 11 and
                                                       15 of Plaintiffs' First Set of
                                                       Interrogatories
192   GRANDE1001305   GRANDE1001305   10/31/2012       Email chain re DMCA?                            X                                        H
193   GRANDE0005896   GRANDE0005899   4/11/2013        Email chain re Undeliverable:                   X                                        H
                                                       Testing (w/ attach.)
194   GRANDE0005935   GRANDE0005938   4/11/2013        Email chain re Undeliverable: Test              X                                        H
                                                       Test Test (w/ attach.)
195   GRANDE0005942   GRANDE0005945   4/11/2013        Email chain re Undeliverable: Grrrrr            X                                        H
                                                       (w/ attach.)
196                                   2/4/2008         Amended Interim Designation of                  X                                        ID
                                                       Agent to Receive Notification of
                                                       Claimed Infringement
197                                   5/13/2016        Amended Interim Designation of                  X                                        ID
                                                       Agent to Receive Notification of
                                                       Claimed Infringement
199                                                    Grande Test Auto Response to                    X                                        ID
                                                       emails received at
                                                       dmca@grandecom.com
200   GRANDE0874831   GRANDE0874832   5/10/2017        Email chain re Monthly Project                  X
                                                       Report - April (w/ attach.)
201                                   11/25/2015       Article: "Downloaders Beware?                   X                                        ID, H
                                                       Judge Rules Against Cox in
                                                       Copyright Battle"
202   GRANDE1715200   GRANDE1715201   5/17/2016        Email chain re Grande -- DMCA                   X                                        H
                                                       Policy for Website
203   GRANDE0441935   GRANDE0441935   7/14/2017        Email re Your Abuse Notification                X                                        H
204                                                    Grande Terms of Service                         X                                        ID



                                                  11
                      Case 1:17-cv-00365-DAE-AWA Document 305-2 Filed 01/30/20 Page 13 of 60



PX    Beg Bates       End Bates       Date             Document Description                   ECF      Expects    May     Admitted   Date       Objections
                                                                                              No.      to Offer   Offer              Admitted
205   GRANDE2551550   GRANDE2551565   8/9/2010         Grande Communications Record                    X
                                                       Retention Policy and Procedures
206   GRANDE2439310   GRANDE2439310   8/23/2016        Email re DMCA                          172-24   X                                        H
207   GRANDE2482342   GRANDE2482342   9/30/2016        Email re Reason for email retention    172-25   X                                        H
                                                       enforcement
210                                   2/23/2018        Plaintiffs' Notice of Deposition of             X
                                                       Grande Communications Networks
                                                       LLC Pursuant to Rule 30(b)(6)
211   GRANDE1722374   GRANDE1722374   5/29/2016        Email re DMCA                                   X                                        H
212                                   2/4/2008         Amended Interim Designation of                  X                                        ID
                                                       Agent to Receive Notification of
                                                       Claimed Infringement
213                                   5/13/2016        Amended Interim Designation of                  X                                        ID
                                                       Agent to Receive Notification of
                                                       Claimed Infringement
214   GRANDE1747433   GRANDE1747433   11/29/2014       Email Chain re DMCA                             X                                        H
215   GRANDE0493479   GRANDE0493479   12/18/2015       Email re DMCA Judgement                         X                                        H
216   GRANDE1435496   GRANDE1435497   2/18/2016        Email Chain re Rightscorp --                    X                                        H
                                                       Customers Network Infringement
                                                       Ltr [redacted]
217   GRANDE1438523   GRANDE1438523   2/22/2016        Email Chain re DigitalRightsCorp                X                                        H
                                                       fixed
218   GRANDE2050897   GRANDE2050897   6/17/2016        Email chain re RCN sues                         X                                        H
                                                       BMG/Rightscorp
220   GRANDE1438369   GRANDE1438374   2/22/2016        Email chain re Rightscorp                       X                                        H
221   GRANDE0716592   GRANDE0716593   11/11/2016       Email re Monthly Project Report -               X                                        H
                                                       October (w/ attach.)
222   GRANDE0874832   GRANDE0874832   4/1/2016         Grande Projects Status Report, April            X                                        H
                                                       2017
223   GRANDE2439310   GRANDE2439310   8/23/2016        Email re DMCA                                   X                                        H
224   GRANDE2482342   GRANDE2482342   9/30/2016        Email re Reason for email retention             X                                        H
                                                       enforcement
225   GRANDE0432712   GRANDE0432714                    Individual Contributor Position                 X
                                                       Scorecard
226   GRANDE0432698   GRANDE0432718   9/2/11-          Email chain re VCC Scorecards                   X                                        H
                                      10/7/11
227   GRANDE0881829   GRANDE0881831   8/10/12-         Email chain re Copyright Letter (w/             X                                        H
                                      8/14/12          attach.)



                                                  12
                       Case 1:17-cv-00365-DAE-AWA Document 305-2 Filed 01/30/20 Page 14 of 60



PX    Beg Bates        End Bates        Date             Document Description                  ECF   Expects    May     Admitted   Date       Objections
                                                                                               No.   to Offer   Offer              Admitted
228   GRANDE1801214    GRANDE1801215    8/19/16-         Email chain re Letter Templates             X                                        H
                                        8/20/16
229   GRANDE0855110    GRANDE0855111    4/14/17-         Email chain re Copyright                    X                                        H
                                        4/25/17          Infringement - Add on to current
                                                         process
230   GRANDE0078376    GRANDE0078377    5/8/2013         Email re Bank Meeting Script 5.9            X                                        H
                                                         (w/ attach.)
231   GRANDE2202661    GRANDE2202663    12/11/2013       Email chain re background detail on         X                                        H
                                                         Grande marketing slide (w/ attach.)
232   GRANDE2191742    GRANDE2191743    12/9/2013        Email chain re Retention Tools              X                                        H
233   GRANDE1913405    GRANDE1913405    10/28/2011       Email chain re UT v Kansas - Piracy         X                                        H
                                                         Protection
234   RIGHTSCORP       RIGHTSCORP       4/15/2014        Email re Grande Termination                 X                                        H, F
      00004053         00004054                          Request for BMG Rights
                                                         Management (US) LLC (w/ attach.)
236   GRANDE1438369    GRANDE1438374    2/22/2016        Email re Rightscorp (w/ attach.)            X                                        H
240                                                      Webpage: "BitTorrent.org - For              X                                        ID, F, H
                                                         Users"
241                                                      Webpage: BitTorrent.org BEP                 X                                        ID, F, H
245                                     2/23/2018        Notice of Rule 30(b)(6) Deposition          X
                                                         to Grande Communications
                                                         Networks LLC
246                                     2/23/2018        Notice of Rule 30(b)(6) Deposition          X
                                                         to Patriot Media Consulting, LLC
247                                     3/21/2018        Grande's Responses to Plaintiffs'           X
                                                         Second Set of Interrogatories
248   GRANDE0046655    GRANDE0046655                     Grande Retention Training                   X                                        H
249                                                      Spreadsheet titled "Grande                  X                                        ID
                                                         Residential Subscriber Data"
250   GRANDE0848107    GRANDE0848108    12/13/2016       Email re 2017 rate Adjustment               X                                        H
                                                         Residential_Draft_121216 (w/
                                                         attach.)
251   PATRIOT0000110   PATRIOT0000111   2/17/14-         Email chain re Questions                    X                                        H
      9                1                2/23/14
252   PATRIOT0001483   PATRIOT0001483   12/10/13-        Email Chain re Choice Commericial           X                                        H
      4                7                12/11/13         OCF (w/ attach.)
253   PATRIOT0008472   PATRIOT0008472   3/6/2013         Email re Revised Grande Growth              X                                        H
      2                3                                 and Base Models (w/ attach.)



                                                    13
                       Case 1:17-cv-00365-DAE-AWA Document 305-2 Filed 01/30/20 Page 15 of 60



PX    Beg Bates        End Bates        Date             Document Description                       ECF   Expects    May     Admitted   Date       Objections
                                                                                                    No.   to Offer   Offer              Admitted
255   GRANDE0949410    GRANDE0949411    8/8/2017         Email chain re Radiate Preliminary               X                                        H
                                                         July Revenues
256   GRANDE1851981    GRANDE1851982    8/28/17-         Email chain re Wire Approval -                   X                                        H
                                        8/29/17          Grande Copyright $205k
257   PATRIOT0027413   PATRIOT0027413   6/25/2015        Email re Google Alert - Cox                      X                                        H
      1                1                                 Communications
258   PATRIOT0014550   PATRIOT0014550   3/30/2015        Email re Google Alert - Cox                      X                                        H
      8                8                                 Communications
259   GRANDE1802115    GRANDE1802119    8/23/2016        Email Chain re DMCA (w/ attach.)                 X                                        H
260   PATRIOT0003433   PATRIOT0003434   8/25/16-         Email chain re New Field                         X                                        H
      7                1                9/12/16          ACNS_IND to Aspect
                                                         view:VW_ACTIVE_ ACCT_AR_
                                                         ADDR_RGU
261   PATRIOT0003951   PATRIOT0003952   8/19/16-         Email Chain re DMCA Email and                    X                                        H
      4                6                9/2/16           Letter Calls Since 08/29/16
262   PATRIOT0017784   PATRIOT0017784   8/16/2016        Email Chain re Today's DMCA Call                 X                                        H
      1                1
263   PATRIOT0013917   PATRIOT0013917   10/11/2016       Email re [IT Maintenance                         X                                        H
      3                4                                 #74852][REQUEST] Install ISAI
                                                         client updates
264   GRANDE0874832    GRANDE0874832    4/1/2017         Grande Projects Status Report April              X                                        H
                                                         2017
265                                     10/23/2018       Defendant Grande Communications                  X
                                                         Networks LLC's Fourth Amended
                                                         Objections and Responses to
                                                         Plaintiffs' First Set of Interrogatories
266   PATRIOT0010222   PATRIOT0010229   12/1/2015        Memorandum Opinion in BMG v.                     X
      8                8                                 Cox
272   GRANDE2551619                                      Report: Grande Residential                       X
                                                         Customer Acquisition Expense
                                                         Analysis (2017-2018)
273   GRANDE2551668                     2/28/2011        IRU Agreement between Grande                     X
                                                         and NextEra FiberNet, LLC
274   GRANDE2551740                                      RCN CapEx summary                                X
275   GRANDE2551745                                      Grande and FPL Fibernet (Crown                   X
                                                         Castle) Capacity IRU details
276   GRANDE2551746                     2/28/2011        Texas IRU and Purchase Option                    X
                                                         Agreement between Grande and
                                                         NextEra FiberNet, LLC



                                                    14
                      Case 1:17-cv-00365-DAE-AWA Document 305-2 Filed 01/30/20 Page 16 of 60



PX    Beg Bates       End Bates       Date             Document Description                       ECF   Expects    May     Admitted   Date       Objections
                                                                                                  No.   to Offer   Offer              Admitted
277                                                    Webpage: About Rightscorp                        X                                        ID, H, F
281                                                    Webpage: About Grande (from                      X                                        ID, H, F
                                                       Sept. 12, 2017)
282                                                    Webpage: About Grande (from Jan.                 X                                        ID, H, F
                                                       6, 2018)
285                                   9/1/2009         Article: "Grande Agrees to Sale"                 X                                        ID, H, F
286   GRANDE0016786   GRANDE0016788   8/28/2015        Email re V8 forecast (w/ attach.)                X                                        H
287   GRANDE0573985   GRANDE0573986   1/27/2017        Email re Consolidated Grande                     X                                        H
                                                       Budget - 2017 v2 0 2.xlsx (w/
                                                       attach.)
288   GRANDE0691472   GRANDE0691473   9/14/16-         Email chain re Consolidated Grande               X                                        H
                                      9/15/16          Budget - 2017
289   GRANDE0949981   GRANDE0949983   8/8/2017         Email chain re Radiate Preliminary               X                                        H
                                                       July Revenues
290   GRANDE0950434   GRANDE0950442   8/8/2017         Email chain re Radiate Preliminary               X                                        H
                                                       July Revenues
292   GRANDE2542672   GRANDE2551077                    Spreadsheet titled "CSG" (Abuse                  X
                                                       Data Base File)
297   GRANDE2551746                   2/28/2011        Texas IRU and Purchase Option                    X
                                                       Agreement between Grande and
                                                       NextEra FiberNet, LLC
306                                                    Article: "RCN, Grande and Wave                   X                                        ID, H, F
                                                       Broadband Join Forces"
307                                   5/20/2014        Article: "Rightscorp Increases                   X                                        ID, H, F
                                                       Representation to Surpass 1.5
                                                       Million Copyrights"
331                                   10/26/2018       Defendant Grande Communications                  X
                                                       Networks, LLC's Fifth Amended
                                                       Objections and Responses to
                                                       Plaintiffs' First Set of Interrogatories
334   GRANDE0268512   GRANDE0268514   3/31/2014        Email chain re BitTorrent Issue                  X                                        H
335   GRANDE2551334   GRANDE2551549                    Spreadsheet titled "Forwarded                    X
                                                       Emails to ISPs"
340   GRANDE0000142   GRANDE0000143   11/29/10-        Email chain re Question                          X                                        H
                                      12/1/10
341   GRANDE0752121   GRANDE0752121   12/7/2010        Email re DMCA                                    X                                        H
342   GRANDE1038922   GRANDE1038923   12/9/2010        Email re Updates b4 Vacation                     X                                        H
343   GRANDE1962193   GRANDE1962193   11/11/2010       Email re DMCA                                    X                                        H



                                                  15
                      Case 1:17-cv-00365-DAE-AWA Document 305-2 Filed 01/30/20 Page 17 of 60



PX    Beg Bates       End Bates       Date             Document Description                  ECF   Expects    May     Admitted   Date       Objections
                                                                                             No.   to Offer   Offer              Admitted
344   GRANDE2007148   GRANDE2007148   4/21/2011        Email Chain re DMCA                         X                                        H
345   GRANDE2008106   GRANDE2008106   4/21/2011        Email re DMCA                               X                                        H
346   GRANDE0025516   GRANDE0034847                    Summary of DMCA Notices                     X
                                                       received by year from 2010-2018
347   GRANDE0000023   GRANDE0000025   4/11/2013        Email chain re DMCA notices                 X                                        H
348                                   8/3/2012         Grande Communications High-                 X                                        ID
                                                       Speed Internet Service Residential
                                                       Subscriber Acceptable Use Policy
349                                                    Grande Consolidated - Selected                         X                             ID, H, F
                                                       Financial Trends 2014-2017
350                                                    RIAA.com, U.S. Sales Database:                         X                             ID, H, F
                                                       Revenues by Format
351   GRANDE0000016   GRANDE0000019                    Compilation of Infringement Letters                    X
      4               3
352   GRANDE0000004   GRANDE0000004   4/11/2013        Email chain re DMCA Notices                            X                             H
353   GRANDE0000014   GRANDE0000016   4/11/2013        Email chain re DMCA Notices                            X                             H
354   GRANDE0000017   GRANDE0000019   4/11/2013        Email chain re DMCA Notices                            X                             H
355   GRANDE0000020   GRANDE0000022   4/11/2013        Email chain re DMCA Notices                            X                             H
356   GRANDE0000026   GRANDE0000031   3/22/2016        Email chain re Notice of Claimed                       X                             H
                                                       Infringement - Case ID
357   GRANDE0000032   GRANDE0000036   3/22/2016        Email chain re Notice of Claimed                       X                             H
                                                       Infringement - Case ID
358   GRANDE0000037   GRANDE0000042   3/22/2016        Email chain re Notice of Claimed                       X                             H
                                                       Infringement - Case ID
359   GRANDE0000043   GRANDE0000048   3/22/2016        Email chain re Notice of Claimed                       X                             H
                                                       Infringement - Case ID
360   GRANDE0000049   GRANDE0000054   3/22/2016        Email chain re Notice of Claimed                       X                             H
                                                       Infringement - Case ID
361   GRANDE0000077   GRANDE0000079   3/31/2016        Email chain re BitTorrent Issue                        X                             H
362   GRANDE0000083   GRANDE0000086   3/31/2016        Email chain re BitTorrent Issue                        X                             H
363   GRANDE0000091   GRANDE0000094   3/31/2016        Email chain re BitTorrent Issue                        X                             H
364   GRANDE0000125   GRANDE0000135   4/1/2014         Email chain re Notice of Claimed                       X                             H
                                                       Infringement - Case ID
365   GRANDE0000145   GRANDE0000154                    Transit/Peering cost summary                           X
366   GRANDE0000158   GRANDE0000158   5/18/2017        Spreadsheet: DMCA Excessive                            X
                                                       ViolationsV2 from 1/1/2017 -
                                                       1/31/2017



                                                  16
                      Case 1:17-cv-00365-DAE-AWA Document 305-2 Filed 01/30/20 Page 18 of 60



PX    Beg Bates       End Bates       Date             Document Description                ECF   Expects    May     Admitted   Date       Objections
                                                                                           No.   to Offer   Offer              Admitted
367   GRANDE0000159   GRANDE0000159   6/1/2017         Spreadsheet: DMCA Excessive                          X
                                                       ViolationsV2 from 1/1/2017 -
                                                       1/31/2017
368   GRANDE0000160   GRANDE0000160                    Spreadsheet: CSG account list                        X
369   GRANDE0000162   GRANDE0000162                    Spreadsheet: CSG account list                        X
370   GRANDE0000163   GRANDE0000163                    Spreadsheet: CSG account list                        X
371   GRANDE0000190   GRANDE0000191   6/21/2017        Notice re Gilbert Rodriguez                          X
                                                       Copyright infringement violation
                                                       notice
372   GRANDE0000192   GRANDE0000192   6/26/2016        Notice re Alex Martinez Copyright                    X
                                                       infringement violation notice
373   GRANDE0000193   GRANDE0000193   7/21/2017        Notice re Autumn Casey Copyright                     X
                                                       infringement violation notice
374   GRANDE0000194   GRANDE0000194                    Spreadsheet: Specific Account                        X
                                                       DMCA Violations
375   GRANDE0000195   GRANDE0000195                    Spreadsheet: Letters and Notices                     X
376   GRANDE0000196   GRANDE0000196                    Spreadsheet: Letters and Notices                     X
377   GRANDE0000197   GRANDE0000197                    Spreadsheet: ticket tracker                          X
378   GRANDE0000198   GRANDE0000198                    Spreadsheet: ticket tracker                          X
379   GRANDE0000199   GRANDE0000199                    Spreadsheet: ticket tracker                          X
380   GRANDE0000200   GRANDE0000200                    Spreadsheet: ticket tracker                          X
381   GRANDE0000201   GRANDE0000201                    Spreadsheet: ticket tracker                          X
382   GRANDE0000202   GRANDE0000202                    Spreadsheet: ticket tracker                          X
383   GRANDE0000203   GRANDE0000203                    Spreadsheet: Specific Account                        X
                                                       DMCA Violations
384   GRANDE0000204   GRANDE0000204                    Spreadsheet: Specific Account                        X
                                                       DMCA Violations
385   GRANDE0000206   GRANDE0000206                    Spreadsheet: Specific Account                        X
                                                       DMCA Violations
386   GRANDE0000207   GRANDE0000207                    Spreadsheet: Specific Account                        X
                                                       DMCA Violations
387   GRANDE0000208   GRANDE0000208                    Spreadsheet: Specific Account                        X
                                                       DMCA Violations
388   GRANDE0000209   GRANDE0000209                    Spreadsheet: Specific Account                        X
                                                       DMCA Violations
389   GRANDE0000210   GRANDE0000210                    Spreadsheet: Specific Account                        X
                                                       DMCA Violations



                                                  17
                      Case 1:17-cv-00365-DAE-AWA Document 305-2 Filed 01/30/20 Page 19 of 60



PX    Beg Bates       End Bates       Date        Document Description                  ECF   Expects    May     Admitted   Date       Objections
                                                                                        No.   to Offer   Offer              Admitted
390   GRANDE0000211   GRANDE0000211               Spreadsheet: Specific Account                          X
                                                  DMCA Violations
391   GRANDE0000213   GRANDE0000213               Spreadsheet: Specific Account                          X
                                                  DMCA Violations
392   GRANDE0000215   GRANDE0000215               Spreadsheet: Specific Account                          X
                                                  DMCA Violations
393   GRANDE0000216   GRANDE0000216               Spreadsheet: Specific Account                          X
                                                  DMCA Violations
394   GRANDE0000219   GRANDE0000219               Spreadsheet: Specific Account                          X
                                                  DMCA Violations
395   GRANDE0000223   GRANDE0000223               Spreadsheet: Specific Account                          X
                                                  DMCA Violations
396   GRANDE0000225   GRANDE0000225               Spreadsheet: Specific Account                          X
                                                  DMCA Violations
397   GRANDE0000226   GRANDE0000226               Spreadsheet: Specific Account                          X
                                                  DMCA Violations
398   GRANDE0000227   GRANDE0000227               Spreadsheet: Specific Account                          X
                                                  DMCA Violations
399   GRANDE0000228   GRANDE0000228               Spreadsheet: Specific Account                          X
                                                  DMCA Violations
400   GRANDE0000229   GRANDE0000229               Spreadsheet: Specific Account                          X
                                                  DMCA Violations
401   GRANDE0000230   GRANDE0000230               Spreadsheet: Specific Account                          X
                                                  DMCA Violations
402   GRANDE0000231   GRANDE0000324               Grande User License Agreement                          X
403   GRANDE0000236   GRANDE0000236               Spreadsheet: Ticket names and                          X
                                                  adresses
404   GRANDE0000237   GRANDE0000237               Spreadsheet: Ticket names and                          X
                                                  adresses
405   GRANDE0000238   GRANDE0000238               Spreadsheet: list of ticket numbers                    X
406   GRANDE0000240   GRANDE0000240               Spreadsheet: Specific Account                          X
                                                  DMCA Violations
407   GRANDE0000241   GRANDE0000241               Spreadsheet: list of ticket numbers                    X
408   GRANDE0000242   GRANDE0000242               Spreadsheet: list of ticket numbers                    X
409   GRANDE0000243   GRANDE0000243               Spreadsheet: Specific Account                          X
                                                  DMCA Violations
410   GRANDE0000244   GRANDE0000244               Spreadsheet: list of ticket numbers                    X




                                             18
                      Case 1:17-cv-00365-DAE-AWA Document 305-2 Filed 01/30/20 Page 20 of 60



PX    Beg Bates       End Bates       Date             Document Description                   ECF   Expects    May     Admitted   Date       Objections
                                                                                              No.   to Offer   Offer              Admitted
411   GRANDE0002820   GRANDE0002820   4/8/2013         Email re Email Activity Report -                        X                             H
                                                       archive.atlanticbb.com [172.28.10.7]
412   GRANDE0004039   GRANDE0004042   4/9/2013         Email chain re Non Pay Processing                       X                             H
                                                       Error.docx" (w/ attach.)
413   GRANDE0005892   GRANDE0005895   4/11/2013        Email chain re Undeliverable:                           X                             H
                                                       Testing (w/ attach.)
414   GRANDE0005931   GRANDE0005934   4/11/2013        Email chain re Undeliverable:                           X                             H
                                                       Testing DMCA (w/ attach.)
415   GRANDE0005947   GRANDE0005950   4/11/2013        Email chain re Undeliverable: Test                      X                             H
                                                       (Cubed) (w/ attach.)
416   GRANDE0008078   GRANDE0008078   4/14/2013        Email re Email Activity Report -                        X                             H
                                                       archive.atlanticbb.com [172.28.10.7]
417   GRANDE0010449   GRANDE0010450   4/16/2013        Email re                                                X                             H
                                                       PatriotBillingPresentation.pptx (w/
                                                       attach.)
418   GRANDE0016786   GRANDE0016788   8/28/2015        Email re V8 forecast (w/ attach.)                       X                             H
419   GRANDE0021830   GRANDE0021830   9/1/2015         Email re CPNI and DMCA Letters                          X                             H
                                                       Processed by CSG
420   GRANDE0039789   GRANDE0039789   9/3/2015         Email re CPNI and DMCA Letters                          X                             H
                                                       Processed by CSG
421   GRANDE0046702   GRANDE0046702   9/7/2015         Email re CPNI and DMCA Data                             X                             H
                                                       Sent to CSG
422   GRANDE0048062   GRANDE0048062   9/8/2015         Email re CPNI and DMCA Data                             X                             H
                                                       Sent to CSG
423   GRANDE0048764   GRANDE0048889   5/2/2013         Email re New Hire Training Manual                       X                             H
                                                       (2013) (w/ attach.)
424   GRANDE0049424   GRANDE0049424   9/9/2015         Email re CPNI and DMCA Letters                          X                             H
                                                       Processed by CSG
425   GRANDE0049878   GRANDE0049880   9/9/2015         Email re FW: August 2015 Revenue                        X                             H
                                                       Flash (w/ attach.)
426   GRANDE0097879   GRANDE0097880   12/1/2015        Email re marketing Oct P&L                              X                             H
                                                       over/under explanations (w/ attach.)
427   GRANDE0104911   GRANDE0104933   9/21/2015        Email re 2015 Walkthrough                               X                             H
                                                       Narrative Discussions (w/ attach.)
428   GRANDE0131576   GRANDE0131578   4/19/2016        Email chain re FW: Preliminary                          X                             H
                                                       March Results (w/ attach.)
429   GRANDE0131933   GRANDE0131935   4/19/2016        Email re Preliminary March Results                      X                             H
                                                       (w/ attach.)



                                                  19
                      Case 1:17-cv-00365-DAE-AWA Document 305-2 Filed 01/30/20 Page 21 of 60



PX    Beg Bates       End Bates       Date             Document Description                  ECF   Expects    May     Admitted   Date       Objections
                                                                                             No.   to Offer   Offer              Admitted
430   GRANDE0134774   GRANDE0134774   2/3/2014         Email re CPNI and DCMA Data                            X                             H
                                                       Sent to CSG
431   GRANDE0135204   GRANDE0135204   2/4/2014         Email re CPNI and DCMA Letters                         X                             H
                                                       Processed by CSG
432   GRANDE0179874   GRANDE0179875   10/14/2015       Email chain re FW: Termination of                      X                             H
                                                       Employment Policy
433   GRANDE0182618   GRANDE0182619   5/5/2014         Email chain re Re: Grande Weekly                       X                             H
                                                       Report
434   GRANDE0183290   GRANDE0183292   5/5/2014         Email chain re Re: Grande Weekly                       X                             H
                                                       Report (w/ attach.)
435   GRANDE0194408   GRANDE0194409   5/8/2014         Email chain re Re: one month                           X                             H
                                                       promo update
436   GRANDE0222322   GRANDE0222323   3/12/2014        Email re 2013 Bonus Message                            X                             H
437   GRANDE0249487   GRANDE0249489   5/28/2014        Email chain re: Re: you both around                    X                             H
                                                       in San marcos this week? (w/
                                                       attach.)
438   GRANDE0301949   GRANDE0301950   4/10/2014        Email chain re: Re: Grande                             X                             H
439   GRANDE0420135   GRANDE0420137   8/12/2010        Email chain re Re: DMCA                                X                             H
440   GRANDE0443293   GRANDE0443297   6/11/2014        Email chain re: RE: Grande Weekly                      X                             H
                                                       Report
441   GRANDE0443439   GRANDE0443442   6/11/2014        Email chain re: Re: Grande Weekly                      X                             H
                                                       Report
442   GRANDE0445790   GRANDE0445791   7/17/2017        Email re Weekly Customer Changes                       X                             H
                                                       was executed at 7/17/2017 8:28:03
                                                       AM (w/ attach.)
443   GRANDE0493783   GRANDE0493783   7/31/2017        Email re Weekly Customer Changes                       X                             H
                      4                                was executed at 7/17/2017 8:28:03
                                                       AM (w/ attach.)
444   GRANDE0496635   GRANDE0496636   7/31/2017        Email re Grande Consolidated Cable                     X                             H
                                                       PL YTD (Jun 17).xlsx (w/ attach.)
445   GRANDE0503881   GRANDE0503881   8/2/2017         Email re Adding to the general                         X                             H
                                                       script…
446   GRANDE0542113   GRANDE0542114   8/28/14-         Email chain re and this just                           X                             H
                                      8/29/14          happened
447   GRANDE0544347   GRANDE0544349   9/30/14-         Email chain re DOJ Tracking File                       X                             H
                                      10/1/14          (w/ attach.)




                                                  20
                      Case 1:17-cv-00365-DAE-AWA Document 305-2 Filed 01/30/20 Page 22 of 60



PX    Beg Bates       End Bates       Date             Document Description                   ECF   Expects    May     Admitted   Date       Objections
                                                                                              No.   to Offer   Offer              Admitted
448   GRANDE0573985   GRANDE0573986   1/27/2017        Email re Consolidated Grande                            X                             H
                                                       Budget - 2017 v2 0 2.xlsx (w/
                                                       attach.)
449   GRANDE0631398   GRANDE0631398   2/6/2017         Email chain re Revised Policy                           X                             H
450   GRANDE0631476   GRANDE0631476   2/6/17-          Email chain re Revised Policy                           X                             H
                                      2/7/17
451   GRANDE0690287   GRANDE0690290   3/27/2017        Email chain re February Grande -                        X                             H
                                                       New P&L Format (w/ attachs.)
452   GRANDE0691472   GRANDE0691473   9/14/16-         Email chain re Consolidated Grande                      X                             H
                                      9/15/16          Budge - 2017.xlsx (w/ attach.)
453   GRANDE0713794   GRANDE0713794   11/10/2016       Email re Friday                                         X                             H
454   GRANDE0719449   GRANDE0719454   8/12/16-         Email chain re Preliminary August                       X                             H
                                      9/21/16          Results (w/ attach.)
455   GRANDE0724071   GRANDE0724071   2/21/2017        Email re Testing 2/21                                   X                             H
456   GRANDE0739948   GRANDE0739949   4/3/2017         Email re Billing Consolidation                          X                             H
                                                       Project Status Report (w/ attach.)
457   GRANDE0752788   GRANDE0752794   4/5/2017         Email chain re Billing Consolidation                    X                             H
                                                       Project - Team Owner Meeting (w/
                                                       attach.)
458   GRANDE0773589   GRANDE0773592   4/7/2017         Email chain re March 2017 Revenue                       X                             H
                                                       Flash (w/ attach.)
459   GRANDE0782635   GRANDE0782635   3/5/17-          Email chain re Bonus Messaging                          X                             H
                                      3/6/17
460   GRANDE0788008   GRANDE0788008   3/6/2017         Email re Touching Base                                  X                             H
461   GRANDE0790428   GRANDE0790429   10/7/2016        Email re Version 1 of the Budget                        X                             H
                                                       (w/ attach.)
462   GRANDE0813120   GRANDE0813122   12/5/16-         Email chain re New management fee                       X                             H
                                      12/6/16          number (w/ attach.)
463   GRANDE0850933   GRANDE0850934   4/21/2017        Email chain re Billboard journalist                     X                             H
                                                       seeks comment on lawsuit
464   GRANDE0850987   GRANDE0850987   4/22/2017        Email chain re RIAA                                     X                             H
465   GRANDE0851512   GRANDE0851514   4/22/2017        Email chain re Fwd: Billboard                           X                             H
                                                       journalist seeks comment on lawsuit
466   GRANDE0856216   GRANDE0856216   4/25/2017        Email re Ryan Thompson                                  X                             H
467   GRANDE0941254   GRANDE0941254   9/17/2012        Email re Safe Harbor provision                          X                             H
468   GRANDE0949981   GRANDE0949983   8/8/2017         Email chain re Radiate Preliminary                      X                             H
                                                       July Revenues (w/ attach.)




                                                  21
                      Case 1:17-cv-00365-DAE-AWA Document 305-2 Filed 01/30/20 Page 23 of 60



PX    Beg Bates       End Bates       Date             Document Description                 ECF   Expects    May     Admitted   Date       Objections
                                                                                            No.   to Offer   Offer              Admitted
469   GRANDE0950434   GRANDE0950442   8/8/2017         Email chain re Radiate Preliminary                    X                             H
                                                       July Revenues (w/ attach.)
470   GRANDE0992589   GRANDE0992590   10/24/2012       Email chain re Re: Suddenlink                         X                             H
                                                       Contact
471   GRANDE1007300   GRANDE1007300   11/5/2012        Email chain re DCMA?                                  X                             H
472   GRANDE1021103   GRANDE1021103   11/19/2012       Email re Email Activity Report                        X                             H
473   GRANDE1046866   GRANDE1046867   5/16/17-         Email chain re SSRS Question (w/                      X                             H
                                      5/19/17          attach.)
474   GRANDE1060546   GRANDE1060546   6/2/2017         Email re Safe Harbor                                  X                             H
475   GRANDE1064212   GRANDE1064215   6/6/2017         Email re May 2017 Revene Flash                        X                             H
                                                       (w/ attach.)
476   GRANDE1069595   GRANDE1069596   6/13/2017        Email re Copy of SSRS Report -                        X                             H
                                                       Subscribers Responded_2017-06-
                                                       13.xlsx (w/ attach.)
477   GRANDE1078716   GRANDE1078716   6/22/2017        Email re New DMCA report for                          X                             H
                                                       Specific Account Violations
478   GRANDE1081203   GRANDE1081204   6/26/2017        Email re Proposed/Tenative Goals                      X                             H
                                                       2017 (w/ attach.)
479   GRANDE1093477   GRANDE1093477   7/11/2017        Email re DMCA Violation                               X                             H
                                                       Notification
480   GRANDE1098930   GRANDE1098931   10/21/2010       Email re DMCA update (w/ attach.)                     X                             H
481   GRANDE1329525   GRANDE1329526   5/5/11-          Email chain re DMCA                                   X                             H
                                      6/20/11
482   GRANDE1435498   GRANDE1435498   2/18/2016        Email chain re RightsCorp --                          X                             H
                                                       Customers Network Infringement
                                                       Ltr
483   GRANDE1435500   GRANDE1435500   2/18/2016        Email chain re Rightscorp - DMCA                      X                             H
484   GRANDE1435505   GRANDE1435505   2/18/2016        Email chain re Rightscorp - DMCA                      X                             H
485   GRANDE1438176   GRANDE1438177   2/22/2016        Email chain re RightsCorp --                          X                             H
                                                       Customers Network Infringement
                                                       Ltr
486   GRANDE1438198   GRANDE1438199   2/22/2016        Email re Rightscorp (w/ attach.)                      X                             H
487   GRANDE1438288   GRANDE1438288   2/22/2016        Email re conversation with                            X                             H
                                                       Bill@RCN on their DMCA over
                                                       chat
488   GRANDE1438393   GRANDE1438395   2/22/2016        Email chain re RE: RightsCorp --                      X                             H
                                                       Customers Network Infringement
                                                       Ltr



                                                  22
                      Case 1:17-cv-00365-DAE-AWA Document 305-2 Filed 01/30/20 Page 24 of 60



PX    Beg Bates       End Bates       Date             Document Description                    ECF   Expects    May     Admitted   Date       Objections
                                                                                               No.   to Offer   Offer              Admitted
489   GRANDE1493875   GRANDE1493876   3/5/2015         Email re Bonus Messaging                                 X                             H
490   GRANDE1517686   GRANDE1517687   3/11/2015        Email re Bonus Messaging                                 X                             H
491   GRANDE1646092   GRANDE1646092   2/23/2016        Email chain re CPNI and DMCA                             X                             H
                                                       Data Sent to CSG
492   GRANDE1715186   GRANDE1715189   5/17/2016        Email chain re Grande - DMCA                             X                             H
                                                       Police for Website (w/ attachs.)
493   GRANDE1718830   GRANDE1718830   5/19/2016        Email re DMCA - ABUSE                                    X                             H
                                                       notifications
494   GRANDE1811739   GRANDE1811740   8/25/2016        Email re Marketing estimated YE                          X                             H
                                                       marketing spend (w/ attach.)
495   GRANDE1843984   GRANDE1843986   8/22/2017        Email chain re RE: legal fees                            X                             H
496   GRANDE1847349   GRANDE1847351   8/24/2017        Email chain re Files for the P&L                         X                             H
                                                       Call tomorrow (w/ attach.)
497   GRANDE1856211   GRANDE1856211   9/5/2017         Email re Copy Infringement Legal                         X                             H
                                                       Accrual
498   GRANDE1856942   GRANDE1856942   9/6/2017         Email chain re RE: RIAA suit                             X                             H
499   GRANDE1933659   GRANDE1933659   8/11/2010        Email re DMCA                                            X                             H
500   GRANDE2180373   GRANDE2180374   8/8/2016         Email chain re RE: Certified Letter -                    X                             H
                                                       Dallas Office 8/5/2016
501   GRANDE2200018   GRANDE2200019   8/15/2016        Email re Important Message from                          X                             H
                                                       Jim Holanda
502   GRANDE2211894   GRANDE2211896   10/30/13-        Email chain re Roll Up - A Few                           X                             H
                                      10/31/13         Questions - Boom on Revenue?
503   GRANDE2221981   GRANDE2221982   3/4/2016         Email chain re Bonus Message                             X                             H
504                                   4/30/2017        Article: "Grande Communications                          X                             ID, H, F
                                                       announces explansion of 1 gigabit
                                                       internet service"
505                                   9/12/2014        Article: "Grande Names Matt Rohre                        X                             ID, H, F
                                                       Interim President"
506                                   4/25/2017        Article: "Grande expands gigabit                         X                             ID, H, F
                                                       service to more Austin customers"
507                                                    Article: "Steve Simmons, Jim                             X                             ID, H, F
                                                       Holanda, John Gdovin, C. Matthew
                                                       Rohre, Chris Fenger, Rob Roeder,
                                                       Pat Murphy, John Feehan & Jeffrey
                                                       B. Kramp"
508                                   Oct-17           Oct. Analysis Spreadsheet (Detail)                       X                             ID, H, F
509                                   Oct-17           Oct. Analysis Spreadsheet (Status)                       X                             ID, H, F



                                                  23
                  Case 1:17-cv-00365-DAE-AWA Document 305-2 Filed 01/30/20 Page 25 of 60



PX    Beg Bates   End Bates    Date             Document Description                   ECF      Expects    May     Admitted   Date       Objections
                                                                                       No.      to Offer   Offer              Admitted
510                            Oct-17           Oct. Analysis Spreadsheet                                  X                             ID, H, F
                                                (Summary)
511                            7/31/2018        Expert Report of Robert A.             172-11   X                                        H
                                                Bardwell
512                                             Curriculum Vitae of Robert A.                   X                                        H, F
                                                Bardwell
513                                             Asserted Copyrights and                         X                                        ID, H, F
                                                Documented Infringements
514                                             Grande IP Address Pool                          X                                        ID, H, F
515                                             Summary of Each IP Address                      X                                        ID, H, F
                                                Infringing on Asserted Copyrights
516                                             Consecutive Days with Infringement              X                                        ID, H, F
                                                by IP addresses
517                                             All Infringement Events Related to              X                                        ID, H, F
                                                Chart 1
518                                             All Ports Associated with                       X                                        ID, H, F
                                                Infringements
519                                             All Song Profiles Made Available                X                                        ID, H, F
                                                by Subscribers
520                                             All Infringements Related to Chart 3            X                                        ID, H, F
521                                             Markov Model Formulas                           X                                        ID, H, F
522                                             All Infringements Related to Chart 5            X                                        ID, H, F
523                                             Markov Model Results by Single                  X                                        ID, H, F
                                                Port Suspected Account
524                                             Markov Model Results by Random                  X                                        ID, H, F
                                                Port Suspected Account
525                                             Markov Model Results by Non-                    X                                        ID, H, F
                                                Random Port Suspected Account
526                                             Markov Model Results by Modified                X                                        ID, H, F
                                                Single Port Suspected Account
527                                             Markov Model Results by Modified                X                                        ID, H, F
                                                Non-Random Port Suspected
                                                Account
528                                             All Infringements Recorded for                  X                                        ID, H, F
                                                Longest Infringing Verified Account
529                                             All Infringements Recorded for                  X                                        ID, H, F
                                                Most Infringing Verified Account




                                           24
                  Case 1:17-cv-00365-DAE-AWA Document 305-2 Filed 01/30/20 Page 26 of 60



PX    Beg Bates   End Bates    Date             Document Description                  ECF   Expects    May     Admitted   Date       Objections
                                                                                      No.   to Offer   Offer              Admitted
530                                             All Infringements Related to                X                                        ID, H, F
                                                Verified Account with Most Ports
531                                             Documentation of BitTorrent Users           X                                        ID, H, F
                                                Modifying Ports
532                                             Probability Parameters in the               X                                        ID, H, F
                                                Markov Model
533                                             Rate Parameters in the Markov               X                                        ID, H, F
                                                Model
534                                             Sensitivity Analysis of Parameters          X                                        ID, H, F
                                                in Markov Model
535                                             Grande File Share Parameters                X                                        ID, H, F
536                                             JoinedGrandeInfringements2180430                       X                             ID, H, F
                                                csv.csv
537                                             GrandeDump2018067raw2.csv                              X                             ID, H, F
538                                             RC-D_00000001.htm through RC-                          X                             ID, H, F
                                                D_00000010.htm.
539                                             RC-D001.xlsx                                           X                             ID, H, F
540                            11/26/11-        Academic Article: "User Tracking                       X                             ID, H, F
                               11/28/11         on the Web via Cross-Browser
                                                Fingerprinting"
541                                             Academic Article: "Detecting                           X                             ID, H, F
                                                Stealthy P2P Botnets Using
                                                Statistical Traffic Fingerprints"
542                            3/28/2008        Article: "10 Tips and Tricks for                       X                             ID, H, F
                                                Private Bittorrent Sites"
543                            Nov. 2002        Article: "Observed Structure of                        X                             ID, H, F
                                                Addresses in IP Traffic"
544                            Aug. 2007        Academic Article: "How Dynamic                         X                             ID, H, F
                                                are IP Addresses?"
545                            Jan. 2011        Academic Article: "Technical                           X                             ID, H, F
                                                report: An Estimate of Infringing
                                                Use of the Internet"
546                            2009             Academic Article: "On Dominant                         X                             ID, H, F
                                                Characteristics of Residential
                                                Broadband Internet Traffic"
547                            4/24/2011        Article: "uTorrent – Randomize port                    X                             ID, H, F
                                                at each start"




                                           25
                  Case 1:17-cv-00365-DAE-AWA Document 305-2 Filed 01/30/20 Page 27 of 60



PX    Beg Bates   End Bates    Date             Document Description                 ECF      Expects    May     Admitted   Date       Objections
                                                                                     No.      to Offer   Offer              Admitted
548                            6/2/2015         Forum: "How to have client                               X                             ID, H, F
                                                automatically change port when
                                                blocked?"
549                            4/24/2011        Forum: "Port Mapping – General                           X                             ID, H, F
                                                Discussion"
550                            8/17/2018        Reply of Robert A. Bardwell to the   172-27   X                                        H
                                                Report of Jonathan E. Kemmerer
551                                             Abuse Information from Additional                        X                             ID, H, F, S,
                                                Grande Abuse Notices                                                                   B
552                                             Exhibit A.xlsx                                           X                             ID, H, F
553                                             Notices - Actual.xlsx                                    X                             ID, H, F
554                                             Hard drive containing                                    X                             ID, H, F
                                                fullnoticeoutput.zip
555                                             RC-D_00000001.htm through RC-                            X                             ID, H, F
                                                D_00000010.htm.
556                                             RC-D001.xlsx                                             X
557                                             GrandeDump2018067raw2.csv                                X
558                                             JoinedGrandeInfringements2180430                         X                             ID, H, F
                                                csv.csv
559                                             Expert Report of Barbara             172-8    X                                        H
                                                Frederiksen-Cross
560                                             Curriculum Vitae, Qualifications,             X                                        H, F
                                                Testimony of Barbara Frederiksen-
                                                Cross
561                                             Frederiksen-Cross Materials                   X                                        H, F
                                                Received or Reviewed
562                                             Rightscorp Source Code Files                  X                                        ID, H, F
563                                             Rightscorp Source Code Description            X                                        ID, H, F
564                                             Rightscorp email re Unauthorized              X                                        ID, H, F
                                                Use of Copyrights (w/ attach.)
565                                             Sample of 2012 Rightscorp                     X                                        ID, H, F
                                                Infringement Notice
566                                             Sample of Rightscorp Termination              X                                        ID, H, F
                                                Request
567                                             Torrents Used in Jurislogic 2018              X                                        ID, H, F
                                                Testing
568                                             Songs Used in Jurislogic 2018                 X                                        ID, H, F
                                                Testing



                                           26
                      Case 1:17-cv-00365-DAE-AWA Document 305-2 Filed 01/30/20 Page 28 of 60



PX    Beg Bates       End Bates       Date             Document Description                   ECF   Expects    May     Admitted   Date       Objections
                                                                                              No.   to Offer   Offer              Admitted
569                                                    Sample Notice from Grande to                 X                                        ID, H, F
                                                       Subscribers
570   RIGHTSCORP      RIGHTSCORP      c.2014           Repeat Infringers Spreadsheet                           X                             H, F, B
      00004000        00004000
571   RIGHTSCORP      RIGHTSCORP      11/17/2016       Email re Grande Communications                          X                             H, F
      00004001        00004002                         Termination request for BMG
                                                       Rights Management (US) LLC (w/
                                                       attach.)
572   RIGHTSCORP      RIGHTSCORP      c.2014           Repeat Infringers Spreadsheet                           X                             H, F, B
      00004002        00004002
573   RIGHTSCORP      RIGHTSCORP      11/9/2015        Email re Grande Communications                          X                             H, F
      00004229        00004230                         Termination request for Imagem
                                                       USA (w/ attach.)
574   RIGHTSCORP      RIGHTSCORP      c.2015           Repeat Infringers Spreadsheet                           X                             H, F, B
      00004230        00004230
575   GRANDE0000155   GRANDE0000155   c.2017           DMCA Excessive Violations                               X
                                                       Spreadsheet
576   GRANDE0000156   GRANDE0000156   c.2017           DMCA Excessive Violations                               X
                                                       Spreadsheet
577   GRANDE0002050   GRANDE0002056                    Grande DMCA Policy and                                  X
                                                       Procedure
578   GRANDE1438198   GRANDE1438199   2/22/2016        Email re Rightscorp (w/ attach.)                        X                             H
579   GRANDE1438199   GRANDE1438199                    Infringement List (per account)                         X
580   GRANDE1435539   GRANDE1435540   2/18/2016        Email chain re Rightscorp - DMCA                        X                             H
581   GRANDE2551605   GRANDE2551605                    DMCA Notices Received                                   X
582   GRANDE0000157   GRANDE0000157                    Infringement Spreadsheet                                X
583   GRANDE0000164   GRANDE0000182                    Compilation of Infringement Letters                     X
584   GRANDE0000184   GRANDE0000188                    Compilation of Infringement Letters                     X
585   GRANDE1438198   GRANDE1438199   2/22/2016        Email re Rightscorp.xls (w/ attach.)                    X                             H
586   RIGHTSCORP      RIGHTSCORP000   11/23/2014       Email re Grande Communications                          X                             H, F
      00003999        04000                            Termination request for BMG
                                                       Rights Management (US) LLC (w/
                                                       attach.)
587   RIGHTSCORP      RIGHTSCORP      11/17/2014       Email re Grande Communications                          X                             H, F
      00004002        00004002                         Termination request for BMG
                                                       Rights Management (US) LLC (w/
                                                       attach.)




                                                  27
                      Case 1:17-cv-00365-DAE-AWA Document 305-2 Filed 01/30/20 Page 29 of 60



PX    Beg Bates       End Bates       Date             Document Description                   ECF   Expects    May     Admitted   Date       Objections
                                                                                              No.   to Offer   Offer              Admitted
588                                                    GrandeInfringementtabledumpto201                        X                             ID, H, F
                                                       60801.csv
589                                                    70.123.168.237reports.xlsx                              X                             ID, H, F
590                                                    Hard drive containing Sony-v-                           X                             ID, H, F
                                                       Grande RC-D001.zip
591                                                    Sample test infringement notice                         X                             ID, H, F
592                                                    RC-D_00140075 (excerpt)                                 X                             ID, H, F
593                                                    RC-D_00140075.htm                                       X                             ID, H, F
594                                                    RC-D_00000009.htm                                       X                             ID, H, F
595                                                    RC-D_00010009.htm                                       X                             ID, H, F
596                                                    RCD_00020020.htm                                        X                             ID, H, F
597                                                    RC-D_00030022.htm                                       X                             ID, H, F
598                                                    RC-D_00600310.htm                                       X                             ID, H, F
599                                                    RC-D_01020505.htm                                       X                             ID, H, F
600                                                    ISP Insight: Rightscorp                                 X                             ID, H, F
601                                                    Title 17 Copyright                                      X                             ID, H, F
602                                   c.2016           Copyright Law of the United States                      X                             ID, H, F
603                                                    Grande DMCA Policy and                       X                                        ID
                                                       Procedure
604                                   7/27/2018        Expert Reply Report of Barbara               X                                        H
                                                       Frederiksen-Cross
605                                                    Frederiksen-Cross Curriculum                 X                                        H, F
                                                       Vitae, Qualification, Testimony
606                                                    List of Materials Received or                X                                        H, F
                                                       Reviewed
607                                                    Rightscorp Source Code Description           X                                        H, F
608   GRANDE0000205   GRANDE0000205                    Spreadsheet listing Specific Account                    X
                                                       DMCA Violations
609   GRANDE0000212   GRANDE0000212                    Spreadsheet listing Specific Account                    X
                                                       DMCA Violations
610   GRANDE0000214   GRANDE0000214                    Spreadsheet listing Specific Account                    X
                                                       DMCA Violations
611   GRANDE0000217   GRANDE0000217                    Spreadsheet listing Specific Account                    X
                                                       DMCA Violations
612   GRANDE0000218   GRANDE0000218                    Spreadsheet listing Specific Account                    X
                                                       DMCA Violations




                                                  28
                      Case 1:17-cv-00365-DAE-AWA Document 305-2 Filed 01/30/20 Page 30 of 60



PX    Beg Bates       End Bates       Date             Document Description                   ECF     Expects    May     Admitted   Date       Objections
                                                                                              No.     to Offer   Offer              Admitted
613   GRANDE0000220   GRANDE0000220                    Spreadsheet listing Specific Account                      X
                                                       DMCA Violations
614   GRANDE0000221   GRANDE0000221                    Spreadsheet listing Specific Account                      X
                                                       DMCA Violations
615   GRANDE0000222   GRANDE0000222                    Spreadsheet listing Specific Account                      X
                                                       DMCA Violations
616   GRANDE0000224   GRANDE0000224                    Spreadsheet listing Specific Account                      X
                                                       DMCA Violations
617   GRANDE0000239   GRANDE0000239                    Spreadsheet listing Specific Account                      X
                                                       DMCA Violations
618   GRANDE0000245   GRANDE0000245                    Spreadsheet listing Specific Account                      X
                                                       DMCA Violations
619                                                    Expert Supplement Report of                    X                                        ID, H, F
                                                       Barbara Frederiksen-Cross
                                                       (forthcoming)
620                                   7/13/2018        Expert Report of William H. Lehr       172-4   X                                        H
621                                                    Curriculum Vitae of William H.                 X                                        H, F
                                                       Lehr
622                                                    U.S. Sound Recording Industry                  X                                        ID, H, F
                                                       Revenue by Source 2010 - 2017
623                                                    Summary of Findings on the Impact              X                                        ID, H, F
                                                       of Illegal File Sharing on the Music
                                                       Industry
624                                                    Summary of Findings on the Impact              X                                        ID, H, F
                                                       of Streaming On Piracy in the Music
                                                       Industry
625                                                    Grande Residential Revenues and                X                                        ID, H, F
                                                       Subscriber Counts
626                                                    Grande Consolidated Revenue and                X                                        ID, H, F
                                                       Profit
627                                                    Average Monthly ARPU - High-                   X                                        ID, H, F
                                                       Speed Internet Service
628                                                    Average Monthly ARPU - Video                   X                                        ID, H, F
                                                       Service
629                                                    Average Monthly ARPU - Voice                   X                                        ID, H, F
                                                       Service




                                                  29
                      Case 1:17-cv-00365-DAE-AWA Document 305-2 Filed 01/30/20 Page 31 of 60



PX    Beg Bates       End Bates       Date             Document Description                 ECF   Expects    May     Admitted   Date       Objections
                                                                                            No.   to Offer   Offer              Admitted
630                                   c.2016           2016 Monthly Blended Bundle                X                                        ID, H, F
                                                       ARPU for Grande High-Speed
                                                       Internet Residential Subscribers
631                                   c.2016           2016 Monthly Blended Bundle                X                                        ID, H, F
                                                       Gross Margin for Grande High-
                                                       Speed Internet Residential
                                                       Subscribers
632                                                    Subscriber Lifetime Value: Gross           X                                        ID, H, F
                                                       Margin Methodology for Grande
                                                       High-Speed Internet Residential
                                                       Subscribers
633                                                    Subscriber Value Implied by Cable          X                                        ID, H, F
                                                       Industry Transactions
634                                                    Estimated Value to Grande of               X                                        ID, H, F
                                                       Retaining Residential Subscribers
                                                       with Multiple Instances of
                                                       Infringement
635   RIAA_00059812   RIAA_00059812                    “U.S. Recorded Music Revenues by                      X                             H, F
                                                       Format,” Recording Industry
                                                       Association of America
636   GRANDE0078377   GRANDE0078377                    Grande Products and Services                          X                             H, F
637   GRANDE0098809   GRANDE0098809   9/18/2015        Email re Training deck_Retention                      X                             H
                                                       (w/ attach.)
638   GRANDE0135876   GRANDE0135877   2/3/14-          Email re copycat                                      X                             H
                                      2/4/14
639   GRANDE0475734   GRANDE0475736   9/19/2014        Email chain re Grande (w/ attach.)                    X                             H
640   GRANDE0509709   GRANDE0509709   1/31/11-         Email chain re Employee                               X                             H
                                      2/1/11           Memo/Summary (w/ attachs.)
641   GRANDE0618690   GRANDE0618690   9/1/16-          Email chain re Grande C-SAT                           X                             H
                                      9/2/16           Report (w/ attach.)
642   GRANDE0662924   GRANDE0662924   9/9/2014         Email chain re Grande in the News                     X                             H
643   GRANDE0863082   GRANDE0863082                    Grande Finances Spreadsheet                           X
644   GRANDE0949411   GRANDE0949411                    Grande Finances Spreadsheet                           X
645   GRANDE0980961   GRANDE0980965   10/3/12 -        Email chain re product combination                    X                             H
                                      10/11/12         church analysis (w/ attach.)
646   GRANDE1064140   GRANDE1064140                    Grande Competitive Update                             X
                                                       Powerpoint, Feb. 2017
647   GRANDE1094438   GRANDE1094438   10/25/2010       Email re Systems Report                               X                             H




                                                  30
                       Case 1:17-cv-00365-DAE-AWA Document 305-2 Filed 01/30/20 Page 32 of 60



PX    Beg Bates        End Bates        Date             Document Description                   ECF   Expects    May     Admitted   Date       Objections
                                                                                                No.   to Offer   Offer              Admitted
648   GRANDE1374400    GRANDE1374400                     Grande Finances Spreadsheet                             X
649   GRANDE1715401    GRANDE1715401                     Grande Finances Spreadsheet                             X
650   GRANDE1840451    GRANDE1840451                     Grande Austin Market Doc.                               X
651   GRANDE1871837    GRANDE1871837                     Grande 2011 Financial Tracking                          X
                                                         Spreadsheet
652   GRANDE2551606    GRANDE2551606                     Grande Finances Spreadsheet                             X
653   GRANDE2542672    GRANDE2551077                     Rightscorp Letters Database                             X
654   PATRIOT0004457   PATRIOT0004457                    Grande 2013 Budget Spreadsheet                          X
      2                2
655   PATRIOT0015207   PATRIOT0015207                    RCN Cable Finances Spread                               X
      4                4
656                                     12/13/2015       Article: "Digital Broadband                             X                             ID, H, F
                                                         Content: Music”
657                                     3/31/2016        2016 Valuation Handbook: Industry                       X                             ID, H, F
                                                         Cost of Capital
658                                     4/23/2014        Academic Article: "Piracy and                           X                             ID, H, F
                                                         Music Sales: The Effects of An
                                                         Anti-Piracy Law"
659                                     c.2016           Academic Article: “Digital Music                        X                             ID, H, F
                                                         Consumption on the Internet:
                                                         Evidence from Clickstream Data"
660                                     c.2017           Academic Article: "Let The Music                        X                             ID, H, F
                                                         Play? Free Streaming and its Effects
                                                         on Digital Music Consumption"
661                                     c.2017           Academic Article: "As Streaming                         X                             ID, H, F
                                                         Reaches Flood Stage: Does Spotify
                                                         Stimulate or Depress Music Sales?"
662                                     c.June 2017      Academic Article: "Streaming or                         X                             ID, H, F
                                                         Stealing? The complementary
                                                         features between music streaming
                                                         and music piracy”
663                                     8/25/2015        Academic Article: "Copyright                            X                             ID, H, F
                                                         Enforcement in the Digital Age:
                                                         Empirical Economic Evidence and
                                                         Conclusions”
664                                     c.Feb. 2017      Academic Article: “Copyright                            X                             ID, H, F
                                                         Enforcement in the Digital Age:
                                                         Empirical Evidence and Policy
                                                         Implications”



                                                    31
                  Case 1:17-cv-00365-DAE-AWA Document 305-2 Filed 01/30/20 Page 33 of 60



PX    Beg Bates   End Bates    Date            Document Description                 ECF   Expects    May     Admitted   Date       Objections
                                                                                    No.   to Offer   Offer              Admitted
665                            c.Sept.         Academic Article: "The Effect of                      X                             ID, H, F
                               2014            Graduated Response Anti-Piracy
                                               Laws on Music Sales: Evidence
                                               from An Event Study in France”
666                            c. 2015         Academic Article: "Music Piracy:                      X                             ID, H, F
                                               Bad for Record Sales but Good For
                                               The iPod?”
667                            c.April         Academic Article: “File Sharing:                      X                             ID, H, F
                               2006            Creative Destruction or Just Plain
                                               Destruction?”
668                            4/6/2018        Academic Article: “The Impact of                      X                             ID, H, F
                                               Internet Piracy on Sales and
                                               Revenues of Copyright Owners”
669                            c.2014          Academic Article: “The Impacts of                     X                             ID, H, F
                                               Internet Piracy”
670                            c.2011          Academic Article: "Quantifying                        X                             ID, H, F
                                               Global Transfers of Copyrighted
                                               Content Using BitTorrent"
671                            c.2006          Academic Article: "The Impact of                      X                             ID, H, F
                                               Digital File Sharing on the Music
                                               Industry: An Empirical Analysis”
672                            c.2016          Academic Article: "The Effect of                      X                             ID, H, F
                                               File Sharing on Record Sales,
                                               Revisited”
673                            c.April         Academic Article: "Piracy on the                      X                             ID, H, F
                               2006            High C’s: Music Downloading,
                                               Sales Displacement, and Social
                                               Welfare in a Sample of College
                                               Students”
674                            c.2010          Academic Article: “Music File                         X                             ID, H, F
                                               Sharing and Sales Displacement in
                                               the iTunes Era”
675                            c. April        Academic Article: “Measuring the                      X                             ID, H, F
                               2006            Effect of File Sharing on Music
                                               Purchases”
676                            c.2011          Textbook: "Accounting for Decision                    X                             ID, H, F
                                               Making and Control"




                                          32
                  Case 1:17-cv-00365-DAE-AWA Document 305-2 Filed 01/30/20 Page 34 of 60



PX    Beg Bates   End Bates    Date             Document Description                    ECF   Expects    May     Admitted   Date       Objections
                                                                                        No.   to Offer   Offer              Admitted
677                            6/18/2012        Article: "BC Partners, CPP                               X                             ID, H, F
                                                Investment Board, and Management
                                                Agree to Acquire Suddenlink for
                                                $6.6 Billion”
678                            c. Oct.          Article: "Broadband Cable Financial                      X                             ID, H, F
                               2014             Databook, 2015 Edition”
679                            c. Dec.          Article: "Broadband decisions: What                      X                             ID, H, F
                               2010             drives consumers to switch – or
                                                stick with – their broadband Internet
                                                provider”
680                                             Spreadsheet: Cable System Sales                          X                             ID, H, F
                                                Summary, December
681                            6/14/2010        Article: “Cablevision Announces                          X                             ID, H, F
                                                Acquisition of Bresnan
                                                Communications”
682                            7/1/2013         Article: “Charter Completes Its                          X                             ID, H, F
                                                Acquisition of Optimum West from
                                                Cablevision”
683                            3/31/2015        Article: "Charter to Acquire Bright                      X                             ID, H, F
                                                House Networks for $10.4 Billion”
684                            6/6/2017         Article: “Cisco Visual Networking                        X                             ID, H, F
                                                Index: Forecast and Methodology,
                                                2016-2021”
685                            c. Aug.          Article: “Copyright Issues in Digital                    X                             ID, H, F
                               2004             Media”
686                            c. July          Article: “Copyright Policy,                              X                             ID, H, F
                               2013             Creativity, and Innovation in the
                                                Digital Economy”
687                            5/4/2016         Article: “FCC approves Altice                            X                             ID, H, F
                                                purchase of Cablevision Systems”
688                            1/8/2017         Article: “GTCR Announces Sale Of                         X                             ID, H, F
                                                Rural Broadband Investments To
                                                Cable One”
689                            4/12/2010        Article: “Intellectual Property:                         X                             ID, H, F
                                                Observations on Efforts to Quantify
                                                the Economic Effects of Counterfeit
                                                and Pirated Goods”




                                           33
                  Case 1:17-cv-00365-DAE-AWA Document 305-2 Filed 01/30/20 Page 35 of 60



PX    Beg Bates   End Bates    Date             Document Description                   ECF   Expects    May     Admitted   Date       Objections
                                                                                       No.   to Offer   Offer              Admitted
690                            8/4/2011         Article: “Mediacom                                      X                             ID, H, F
                                                Communications to Build New
                                                Corporate Headquarters in Orange
                                                County, New York”
691                            c.2016           Article: “Music Consumer Insight                        X                             ID, H, F
                                                Report 2016”
692                            c. Sept.         Article: “Music Consumer Insight                        X                             ID, H, F
                               2017             Report”
693                            c. Nov.          Article: “Public MSOs’ revenues                         X                             ID, H, F
                               2017             and EBITDA summary, Q3 2016 -
                                                Q3 2017”
694                            c. March         Article: “Public MSOs’ revenues                         X                             ID, H, F
                               2017             and operating cash flows summary,
                                                2014-2016”
695                            8/10/2010        Article: “RCN Reports Second                            X                             ID, H, F
                                                Quarter 2010 Results”
696                            1/24/2018        Article: “RCN/Grande Closes                             X                             ID, H, F
                                                Acquisition of Wave Broadband”
697                            c. Aug.          Article: “The Impact of Intellectual                    X                             ID, H, F
                               2012             Property Theft on the Economy”
698                            2/26/2012        Article: “The NPD Group: Music                          X                             ID, H, F
                                                File Sharing Declined Significantly
                                                in 2012”
699                                             Article: “Time Warner Cable Inc.                        X                             ID, H, F
                                                acquires Insight Communications
                                                Company Inc.”
700                            4/12/2018        Article: “Transactions Overview”                        X                             ID, H, F
701                            4/18/2012        Article: “WideOpenWest to buy                           X                             ID, H, F
                                                Knology for $1.5B”
702                            4/17/2017        Article: “The rise of music                             X                             ID, H, F
                                                streaming services hasn't killed
                                                music piracy”
703                            4/5/2018         Article: “The Best VPNs for                             X                             ID, H, F
                                                BitTorrent”
704                            4/1/2016         Article: “Illegal streaming is                          X                             ID, H, F
                                                dominating online piracy”
705                            12/21/2015       Article: “Altice Closes Suddenlink                      X                             ID, H, F
                                                Deal”




                                           34
                  Case 1:17-cv-00365-DAE-AWA Document 305-2 Filed 01/30/20 Page 36 of 60



PX    Beg Bates   End Bates    Date             Document Description                   ECF     Expects    May     Admitted   Date       Objections
                                                                                       No.     to Offer   Offer              Admitted
706                            5/18/2016        Article: “Charter completes                               X                             ID, H, F
                                                purchase of Time Warner Cable,
                                                Bright House”
707                            9/3/2014         Article: “Factors impacting cable                         X                             ID, H, F
                                                churn in 2014 and beyond”
708                            3/17/2015        Article: “HSD eclipses video in                           X                             ID, H, F
                                                revenue gains in 2014, but video
                                                ARPU still undisputed leader”
709                            8/11/2017        Article: “What Exactly Is Stream-                         X                             ID, H, F
                                                Ripping, The New Way People Are
                                                Stealing Music”
710                            c.2012           Article: “Customer Centricity in the                      X                             ID, H, F
                                                Telecommunications Industry”
711                            c. Sept.         Article: “Sizing the Piracy                               X                             ID, H, F
                               2013             Universe”
712                            11/13/2012       Article: “Cord-Cutting: Cable’s                           X                             ID, H, F
                                                Offer You Can’t Refuse”
713                            c. Aug.          Article: “The True Cost of Sound                          X                             ID, H, F
                               2007             Recording Piracy to the U.S.
                                                Economy”
714                            2/16/2016        Article: “Piracy and the Supply of                        X                             ID, H, F
                                                New Creative Works”
715                            2/2/2016         Article: “The Truth About Piracy”                         X                             ID, H, F
716                            8/17/2018        Expert Reply Report of William H.      172-6   X                                        H
                                                Lehr
717                            c.2015           Textbook: "Corporate Finance"                             X                             ID, H, F
718                            1/15/2018        Article: “2017 Streaming Price                            X                             ID, H, F
                                                Bible! Spotify per Stream Rates
                                                Drop 9%, Apple Music Gains
                                                Marketshare of Both Plays and
                                                Overall Revenue,”
719                            c.2017           Article: “2017 Vivendi Annual                             X                             ID, H, F
                                                Report”
720                            c. Jan. 2011     Article: “Technical report: An                            X                             ID, H, F
                                                Estimate of Infringing Use of the
                                                Internet”
721                            c.2018           Article: “What We Do”                                     X                             ID, H, F
722                            6/1/2017         Article: “The Long, Slow Decline of                       X                             ID, H, F
                                                BitTorrent”



                                           35
                      Case 1:17-cv-00365-DAE-AWA Document 305-2 Filed 01/30/20 Page 37 of 60



PX    Beg Bates       End Bates       Date             Document Description                     ECF      Expects    May     Admitted   Date       Objections
                                                                                                No.      to Offer   Offer              Admitted
723                                   1/21/2016        Article: “Netflix isn’t just hurting                         X                             ID, H, F
                                                       pay TV, it’s also slowly killing
                                                       online piracy”
724                                   4/10/2014        Complaint, Warner Music Group                                X                             ID, H, F
                                                       Corp., et al., v. Megaupload
                                                       Limited, Vestor Limited, Kim
                                                       Dotcom, Mathias Ortmann, and
                                                       Bram van der Kolk, Case No. 1:14-
                                                       cv-374
725                                   9/26/2016        Complaint, UMG Recordings, Inc.;                             X                             ID, H, F
                                                       et al., v. PMD Technologie UG
                                                       d/b/a YouTube-mp3; Philip
                                                       Matesanz; and Does 1-10, Case No.
                                                       2:16-cv-07210
726                                   2/3/2017         Complaint, Atlantic Recording                                X                             ID, H, F
                                                       Corporation, et al., v. Spinrilla, LLC
                                                       and Jeffery Dylan Copeland, Case
                                                       No. 1:17-cv-00431
727                                   1/18/2018        Complaint, Sony Music                                        X                             ID, H, F
                                                       Entertainment; et al., v. Social Study
                                                       Media LLC; Fit Radio LLC d/b/a
                                                       FITRADIO; Fit Radio Partners
                                                       LLC; and Does 1-10, Case No. 1:18-
                                                       cv-00266-RWS
728                                   7/31/2018        Complaint, Sony Music                                        X                             ID, H, F
                                                       Entertainment, et al., v. Cox
                                                       Communications, Inc. and CoxCom,
                                                       LLC.,Case No. 1:18-cv-950
729                                   8/3/2018         Complaint, UMG Recordings, Inc.,                             X                             ID, H, F
                                                       et al., v. Tofig Kurbanov and Does
                                                       1–10, d/b/a FLVTO.biz and
                                                       2conv.com, No. 1:18-cv-00957
730   GRANDE0617219   GRANDE0617219   Sept., 2016      Grande Competitive Update                                    X
731   GRANDE1064811   GRANDE1064811   June, 2017       Grande Competitive Update                                    X
732                                   1/15/2018        "Per Stream Royalty Rates"                                   X                             ID, H, F
733                                   7/13/2018        Expert Report of Terrence P.             172-26   X                                        H
                                                       McGarty
734                                                    Curriculum Vitae of Terrence P.                   X                                        H, F
                                                       McGarty




                                                  36
                      Case 1:17-cv-00365-DAE-AWA Document 305-2 Filed 01/30/20 Page 38 of 60



PX    Beg Bates       End Bates       Date             Document Description                    ECF   Expects    May     Admitted   Date       Objections
                                                                                               No.   to Offer   Offer              Admitted
735                                                    Spreadsheet: DMCA Notices                     X                                        H, F
                                                       Entered into Abuse Database,
                                                       Instances of Infringement Identified,
                                                       and Letters Sent to Grande
                                                       Subscribers
736                                                    Grande FCC Network Management                            X                             ID, H, F
                                                       Disclosure
737                                                    Grande Service Residential                               X                             ID, H, F
                                                       Subscriber Acceptable Use Policy
738                                   10/1/2013        Grande Service Residential                               X                             ID, H, F
                                                       Subscriber Acceptable Use Policy
739   GRANDE0000011   GRANDE0000013   4/11/2013        Email chain re DMCA notices                              X                             H
740   GRANDE0000023   GRANDE0000025   4/11/2013        Email chain re DMCA notices                              X                             H
741   GRANDE0000074   GRANDE0000074   3/31/2013        Email chain including M. Murphy                          X                             H
                                                       and R. Creel
742   GRANDE0000075   GRANDE0000076   3/31/2013        Email chain including M. Murphy,                         X                             H
                                                       R. Creel, and W. Hardeman (w/
                                                       attach.)
743   GRANDE0000080   GRANDE0000082   3/31/2013        Email chain including M. Murphy,                         X                             H
                                                       R. Creel, and W. Hardeman (w/
                                                       attach.)
744   GRANDE0000087   GRANDE0000090   3/31/2013        Email chain including M. Murphy,                         X                             H
                                                       R. Creel, and W. Hardeman (w/
                                                       attach.)
745   GRANDE0000161   GRANDE0000161                    Infringement Letter                                      X
746   GRANDE0000188   GRANDE0000189   6/20/2017        Email from Grande to M. Sooby                            X                             H
747   GRANDE0000224   GRANDE0000224                    Specific Account DMCA Violations                         X
748   GRANDE0055081   GRANDE0055084   11/18/15-        Email chain re E-mail help (w/                           X                             H
                                      11/20/15         attach.)
749   GRANDE0540116   GRANDE0540116   5/5/2011         Email re DMCA                                            X                             H
750   GRANDE0673186   GRANDE0673186   c. Jan. 2017     Grande Projects Status Report Jan.                       X                             H
                                                       2017
751   GRANDE0716593   GRANDE0716593   c. Oct.          Grande Projects Status Report Oct.                       X                             H
                                      2016             2016
752   GRANDE0786969   GRANDE0786969   c. March         Grande Projects Status Report                            X                             H
                                      2017             March. 2017
753   GRANDE0790428   GRANDE0790429   10/7/2016        Email re Version 1 of the budget (w/                     X                             H
                                                       attach.)



                                                  37
                       Case 1:17-cv-00365-DAE-AWA Document 305-2 Filed 01/30/20 Page 39 of 60



PX    Beg Bates        End Bates        Date             Document Description                  ECF   Expects    May     Admitted   Date       Objections
                                                                                               No.   to Offer   Offer              Admitted
754   GRANDE0816590    GRANDE0816591    4/14/2017        Email re Copyright Infringement -                      X                             H
                                                         Add on to current process
755   GRANDE1096805    GRANDE1096805    10/18/2010       Email re Systems Report                                X                             H
756   GRANDE1438279    GRANDE1438280    2/18/2016        Email chain re Rightscorp - DMCA                       X                             H
757   GRANDE1438371    GRANDE1438372                     Grande Drafted Letter                                  X
758   GRANDE1438373    GRANDE1438374                     Grande Drafted Letter                                  X
759   GRANDE2007148    GRANDE2007148    4/21/2011        Email chain re DMCA                                    X                             H
760   GRANDE2049666    GRANDE2049666                     Grande Management Team                                 X
                                                         Powerpoint
761   GRANDE2506746    GRANDE2506746    11/18/2016       Email chain re DMCA                                    X                             H
762   PATRIOT0004760   PATRIOT0004760   8/16/2016        Email chain re Today's DMCA call                       X                             H
      0                1
763   PATRIOT0007148   PATRIOT0007148                    "CGC Systems, Inc." and "Atlantic                      X
      5                8                                 Broadband, L.L.C. Doing Business
                                                         as Grande Communications"
                                                         Statement of Work
764   PATRIOT0019212   PATRIOT0019213                    Agreement between "CGC Systems,                        X
      7                0                                 Inc." "Atlantic Broadband, LLC"
                                                         and "Grande Communications
                                                         Networks, LLC"
765   PATRIOT0022241   PATRIOT0022242                    "CGC Systems, Inc." and " Grande                       X
      9                3                                 Communications Networks LLC"
                                                         Statement of Work
766   PATRIOT0025106   PATRIOT0025107   2/1/2017         OSG and RCN Telecom Services                           X
      7                7                                 Print and Mail Fulfillment Services
                                                         Agreement
767                                     c.2004           Book: "Modern Cable Television                         X                             ID, H, F
                                                         Technology: Video, Voice, and Data
                                                         Communications"
768                                     c.2014           Book: "Network Security Through                        X                             ID, H, F
                                                         Data Analysis"
769                                     c.2013           Academic Article: “Standards for                       X                             ID, H, F
                                                         Determining When ISPs Have
                                                         Fallen Out of Section 512(A)”
770                                     c.2013           Academic Article: "The Politics of                     X                             ID, H, F
                                                         Deep Packet Inspection: What
                                                         Drives Surveillance by Internet
                                                         Service Providers?"




                                                    38
                  Case 1:17-cv-00365-DAE-AWA Document 305-2 Filed 01/30/20 Page 40 of 60



PX    Beg Bates   End Bates    Date             Document Description                 ECF   Expects    May     Admitted   Date       Objections
                                                                                     No.   to Offer   Offer              Admitted
771                            c.2015           Academic Article: "Cable Networks,                    X                             ID, H, F
                                                Services, and Management"
772                            c.April          Academic Article: “Measuring the                      X                             ID, H, F
                               2006             Effect of File Sharing on Music
                                                Purchases”
773                            c.June 2003      Academic Article: "Detection and                      X                             ID, H, F
                                                Classification of Peer-to-Peer
                                                Traffic: A Survey”
774                                             Academic Article: "The Internet’s                     X                             ID, H, F
                                                Coming of Age"
775                            4/16/2018        Article: “1 Gig Internet Speed                        X                             ID, H, F
                                                Comparison”
776                            c.2018           Article: “About Grande”                               X                             ID, H, F
777                            9/3/2009         Article: “ABRY Partners Buying                        X                             ID, H, F
                                                Grande Communications”
778                            c.June 2012      Article: “An Overview of the IETF                     X                             ID, H, F
                                                Network Management Standards”
779                            2/12/2014        Article: “Cableco Gigabit                             X                             ID, H, F
                                                Broadband Plans are Not HFC-
                                                Based”
780                            12/17/2015       Article: “Cox Communications                          X                             ID, H, F
                                                Found Liable for Users'
                                                Downloading”
781                            7/11/2017        Article: “Grande Communications                       X                             ID, H, F
                                                Announces Expansion Of 1 Gigabit
                                                Internet Service To Corpus Christi
                                                Texas”
782                            c.2018           Article: “Grande: FCC Network                         X                             ID, H, F
                                                Management Disclosure”
783                                             Article: “History of Cable”                           X                             ID, H, F
784                                             Article: “How fast is Fiber Optic                     X                             ID, H, F
                                                Internet?”
785                                             “Management Services Agreement,”                      X                             ID, H, F
                                                Atlantic Broadband Finance, LLC
786                                             Grande Article: “Popular Deals”                       X                             ID, H, F
787                            6/14/2004        Article: “Prospectus: $136,000,000                    X                             ID, H, F
                                                Grande Communications Holdings,
                                                Inc. Offer to Exchange 14% Senior
                                                Secured Notes due 2011”



                                           39
                      Case 1:17-cv-00365-DAE-AWA Document 305-2 Filed 01/30/20 Page 41 of 60



PX    Beg Bates       End Bates       Date             Document Description                     ECF      Expects    May     Admitted   Date       Objections
                                                                                                No.      to Offer   Offer              Admitted
788                                   5/22/2017        Article: “RCN, Grande and Wave                               X                             ID, H, F
                                                       Broadband Join Forces”
789                                                    Article: “The Basics of BitTorrent”                          X                             ID, H, F
790                                   2/1/2017         Article: “TPG Capital Completes                              X                             ID, H, F
                                                       RCN and Grande Acquisitions”
791                                   8/15/2016        Article: “TPG Capital to Acquire                             X                             ID, H, F
                                                       RCN and Grande Communications”
792                                                    Grande Article: “Use Your Own                                X                             ID, H, F
                                                       Modem”
793                                   2/1/2715         Article: “Grande beats AT&T,                                 X                             ID, H, F
                                                       Google Fiber with 1 Gbps launch in
                                                       San Antonio”
794                                   11/20/2014       Article: “Grande extends 1Gbps                               X                             ID, H, F
                                                       service into more parts of Austin”
795                                                    CSG International Web Homepage                               X                             ID, H, F
796                                   3/5/2010         Article: “RCN to Sell Itself for $1.2                        X                             ID, H, F
                                                       Billion”
797                                                    OSG Billing Services Webpage                                 X                             ID, H, F
798   GRANDE0019396   GRANDE0019396                    Spreadsheet: Grande High Level                               X
                                                       Transition Services Planning
799   GRANDE0813932   GRANDE0813932                    Financial Spreadsheet                                        X
800                                   9/11/2018        Decl. of Jeremy Landis (w/ attach.)      172-12   X                                        H, F
801                                   9/11/2018        Decl. of Gregory Boswell                 172-9    X                                        H, F, B
802                                   10/15/2018       Decl. of Gregory Boswell                 209-4    X                                        ID, H
803                                   1/17/2019        Decl. of Gregory Boswell                 253-1    X                                        H, F, B
804                                   1/17/2019        Decl. of Barbara Frederiksen-Cross       254-1    X                                        H, F, B, E
805                                                    Declaration of Alasdair McMullan         172-1               X                             H, F, B
                                                       in Support of Plaintiffs' Opposition
                                                       to Defendant Grande
                                                       Communications Networks LLC's
                                                       Motion for Summary Judgment and
                                                       Plaintiffs' Cross-Motion for
                                                       Summary Judgment
806                                                    List of Universal plaintiffs' works in   172-1               X                             H, F, B
                                                       suit
807   UMG_00014647;   UMG_00014905    11/30/1999       Amended and Restated Certificate         172-1               X
                                                       of Incorporation of "Polygram
                                                       Records, Inc."



                                                  40
                     Case 1:17-cv-00365-DAE-AWA Document 305-2 Filed 01/30/20 Page 42 of 60



PX    Beg Bates      End Bates      Date             Document Description                  ECF     Expects    May     Admitted   Date       Objections
                                                                                           No.     to Offer   Offer              Admitted
808   UMG_00012903   UMG_00012952   6/19/2012        Agreement between "Interscope         172-1              X
                                                     Records" a Division of "UMG
                                                     Records Inc." and "19 Recordings
                                                     Inc."
809   UMG_00016882   UMG_00016920                    Agreement between "Universal          172-1              X
                                                     Republic Records" a Division of
                                                     "UMG Recordings, Inc." and
                                                     "SKRIMSL ehf"
810   UMG_00017301   UMG_00017337                    Agreement between "Interscope         172-1              X
                                                     Records" a Division of "UMG
                                                     Records Inc." and "19 Recordings
                                                     Inc."
811   UMG_00012971   UMG_00012978   10/18/2000       Letter re Agreement between "Death    172-1              X
                                                     Row Records, Inc.", "The Estate of
                                                     Tupac Shakur", and "Marion 'Suge'
                                                     Knight"
812   UMG_00013146   UMG_00013160   5/7/2012         Letter re Agreement between "The      172-1              X
                                                     Island Def Jam Music Group" a
                                                     Division of "UMG Recordings, Inc."
                                                     and "Getting Out Our Dreams II,
                                                     LLC"
813   UMG_00016599   UMG_00016676   7/15/2011        Agreement between "Elizabeth          172-1              X
                                                     Grant", "Polydor Records" a
                                                     Division of "Universal Music
                                                     Operations Limited", and
                                                     "Interscope Records" a Division of
                                                     "UMG Recordings Inc."
814   UMG_00016858   UMG_00016920   10/26/2011       Agreement between "Universal          172-1              X
                                                     Republic Records" a Division of
                                                     "UMG Recordings, Inc." and
                                                     "SKRIMSL ehf"
815   UMG_00016921   UMG_00016970   8/17/2012        Agreement between "Universal          172-1              X
                                                     Republic Records" a Division of
                                                     "UMG Recordings, Inc." and "X&O
                                                     Inc."
816   UMG_00017215   UMG_00017337   2/19/2003        Agreement between "Interscope         172-1              X
                                                     Records" a Division of "UMG
                                                     Recordings, Inc." and "Karen
                                                     Orzolek, Nicholas Zinner, and Brian
                                                     Chase"




                                                41
                     Case 1:17-cv-00365-DAE-AWA Document 305-2 Filed 01/30/20 Page 43 of 60



PX    Beg Bates      End Bates      Date             Document Description                  ECF     Expects    May     Admitted   Date       Objections
                                                                                           No.     to Offer   Offer              Admitted
817   UMG_00021615   UMG_00021629   6/30/1997        Settlement Agreement between          172-1              X
                                                     "Death Row Records, Inc"
                                                     "Interscope Records" "The Estate of
                                                     Tupac Shakur" and "Marion 'Suge'
                                                     Knight"
818   UMG_00021630   UMG_00021636   10/18/2000       Letter re Agreement between "Death    172-1              X
                                                     Row Records, Inc", "Interscope
                                                     Records", "The Estate of Tupac
                                                     Shakur" and "Marion 'Suge' Knight"
819   UMG_00021637   UMG_00021642   10/19/2000       Letter re Agreement between "Death    172-1              X
                                                     Row Records, Inc", "Interscope
                                                     Records", "The Estate of Tupac
                                                     Shakur", and "Marion 'Suge'
                                                     Knight"
820   UMG_00021643   UMG_00021657   11/1/1996        Agreement between "Interscope         172-1              X
                                                     Records" and "the Estate of Tupac
                                                     Shakur"
821   UMG_00012868   UMG_00012902                    Universal Music Group Inter           172-1              X
                                                     Company Licence Agreement
822   UMG_00012953   UMG_00012959   1/28/2011        Deed of Licence between "A&M          172-1              X
                                                     Records Limited" and "Universal
                                                     Music Operations Limited"
823   UMG_00012960   UMG_00012962   1/28/2011        Deed of Transfer between "A&M         172-1              X
                                                     Records Limited" and "Universal
                                                     Music Operations Limited"
824   UMG_00014343   UMG_00014343   12/13/1994       Certificate of Incorporation on       172-1              X
                                                     Change of Name of "Phonogram
                                                     Limited" to "Mercury Records
                                                     Limited"
825   UMG_00014344   UMG_00014350   1/28/2011        Deed of Licence between "Mercury      172-1              X
                                                     Records Limited" and "Universal
                                                     Music Operations Limited"
826   UMG_00014351   UMG_00014353   1/28/2011        Deed of Transfer between "Mercury     172-1              X
                                                     Records Limited" and "Universal
                                                     Music Operations Limited"
827   UMG_00014354   UMG_00014360   1/28/2011        Deed of Licence between "Polydor      172-1              X
                                                     Limited" and "Universal Music
                                                     Operations Limited"




                                                42
                     Case 1:17-cv-00365-DAE-AWA Document 305-2 Filed 01/30/20 Page 44 of 60



PX    Beg Bates      End Bates      Date             Document Description                   ECF     Expects    May     Admitted   Date       Objections
                                                                                            No.     to Offer   Offer              Admitted
828   UMG_00014361   UMG_00014363   1/28/2011        Deed of Transfer between "Polydor      172-1              X
                                                     Limited" and "Universal Music
                                                     Operations Limited"
829   UMG_00015217   UMG_00015223   1/28/2011        Deed of Licence between "Universal     172-1              X
                                                     - Island Records Limited" and
                                                     "Universal Music Operations
                                                     Limited"
830   UMG_00015224   UMG_00015226   1/28/2011        Deed of Transfer between               172-1              X
                                                     "Universal - Island Records
                                                     Limited" and "Universal Music
                                                     Operations Limited"
831   UMG_00019543   UMG_00019545   1/1/2005         Letter re Agreement between            172-1              X
                                                     "Universal Music AB" and "UMG
                                                     Recordings Services Inc."
832   UMG_00019546   UMG_00019548   1/1/2005         Letter re Agreement between            172-1              X
                                                     "Universal Music Australia Pty Ltd"
                                                     and "UMG Recordings Services
                                                     Inc."
833   UMG_00019549   UMG_00019551   1/1/2005         Letter re Agreement between            172-1              X
                                                     "Universal Music Limited" and
                                                     "UMG Recordings Services Inc."
834   UMG_00021658   UMG_00021661   1/4/2013         Letter re "Universal Music Group"      172-1              X
                                                     Inter Company Licence Agreement -
                                                     Applicable to 2012
835   UMG_00021662   UMG_00021667                    Letter re "Universal Music Group"      172-1              X
                                                     Inter Company Licence Agreement -
                                                     Applicable to 2012
836   UMG_00013006   UMG_00013010                    Deal Memorandum with "Universal        172-1              X
                                                     Music AB" and "Avicii Music AB"
837   UMG_00013011   UMG_00013052   1/20/2012        Agreement between "Azealia             172-1              X
                                                     Amanda Banks" and "Universal
                                                     Music Operations Limited"
838   UMG_00017419   UMG_00017420   10/28/1992       Certificate of Amendment of            172-1              X
                                                     Articles of Incorporation of "Geffen
                                                     Records, Inc."
839   UMG_00017421   UMG_00017423   10/15/1999       Certificate of Merger of "Geffen       172-1              X
                                                     Records, Inc." and "UMG
                                                     Recordings, Inc."




                                                43
                     Case 1:17-cv-00365-DAE-AWA Document 305-2 Filed 01/30/20 Page 45 of 60



PX    Beg Bates      End Bates      Date             Document Description                   ECF     Expects    May     Admitted   Date       Objections
                                                                                            No.     to Offer   Offer              Admitted
840   UMG_00012858   UMG_00012860   10/15/1999       Certificate of Merger of "A&M          172-1              X
                                                     Records Inc." and "UMG
                                                     Recordings, Inc."
841   UMG_00017688   UMG_00017692   10/29/2004       "UMG Recordings, Inc." Written         172-1              X
                                                     Consent by Directors to Action
                                                     Without a Meeting
842   UMG_00013161   UMG_00013163   4/4/2014         Certificate of Recordation with        172-1              X
                                                     "Interscope Records", and
                                                     "Universal Music Group"
843   UMG_00012963   UMG_00012966   12/11/2013       Certificate of Recordation re          172-1              X
                                                     "Interscope Records" and "Universal
                                                     Music Group"
844   UMG_00014313   UMG_00014342   10/31/2013       Purchase Agreement of "Octone          172-1              X
                                                     Records, LLC" and "Interscope
                                                     Geffen A&M Records" a Division
                                                     of "UMG Recordings, Inc."
845   UMG_00016748   UMG_00016750   10/15/1999       Certificate of Merger of "MCA          172-1              X
                                                     Records, Inc." and "UMG
                                                     Recordings, Inc."
846   UMG_00013094   UMG_00013098   6/30/1999        "Polygram Records, Inc." Written       172-1              X
                                                     Consent by Directors to Action
                                                     without a Meeting
847   UMG_00019746   UMG_00019876   9/2/1993         Amendment to Certificate of            172-1              X
                                                     Limited Partnership of "Motown
                                                     Record Company, L.P."
848   UMG_00019747   UMG_00019876   6/4/1988         Agreement between "Motown              172-1              X
                                                     Record Coporation", "Berry Gordy",
                                                     and "Detroid Record Co., L.P."
849   UMG_00019883   UMG_00020140   6/30/1993        Asset Purchase Agreement between       172-1              X
                                                     "Motown Record Company, L.P."
                                                     and "MRAC, L.P."
850   UMG_00013076   UMG_00013080   9/20/1994        Certificate of Incorporation of "Def   172-1              X
                                                     Jam Records, Inc."
851   UMG_00013088   UMG_00013093   12/26/2002       Written Consent of Sole Stockholder    172-1              X
                                                     of "Def Jam Records, Inc."
852   UMG_00012967   UMG_00012970   12/14/2005       Sale Agreement between                 172-1              X
                                                     "Interscope Records", "Andre
                                                     Romell Young", "ARY Inc.", and
                                                     "Interscope Records" a division of
                                                     "UMG Recordings, Inc."



                                                44
                     Case 1:17-cv-00365-DAE-AWA Document 305-2 Filed 01/30/20 Page 46 of 60



PX    Beg Bates      End Bates      Date             Document Description                  ECF     Expects    May     Admitted   Date       Objections
                                                                                           No.     to Offer   Offer              Admitted
853   UMG_00018746   UMG_00018750   12/14/2005       Contribution Agreement between        172-1              X
                                                     "Interscope Records", "Andre
                                                     Romell Young", "ARY Inc.", and
                                                     "Interscope Records" a division of
                                                     "UMG Recordings, Inc."
854   UMG_00018751   UMG_00018767   7/27/2010        Contribution Agreement between        172-1              X
                                                     "Interscope Records", "Andre
                                                     Romell Young", "ARY Inc.", and
                                                     "Interscope Records" a division of
                                                     "UMG Recordings, Inc."
855   UMG_00018770   UMG_00018784   10/24/2000       Amended and Restated                  172-1              X
                                                     Memorandum of Agreement
                                                     between "Interscope Records",
                                                     "Andre Romell Young", "ARY
                                                     Inc.", and "Interscope Records" a
                                                     division of "UMG Recordings, Inc."
856   UMG_00019687   UMG_00019693   3/22/1996        Memorandum of Agreement               172-1              X
                                                     Between "Interscope Records" and
                                                     "Andre Romell Young"
857   UMG_00019699   UMG_00019710   6/27/2010        Joint Venture Agreement between       172-1              X
                                                     "Interscope Records", "Andre
                                                     Romell Young", "ARY Inc.", and
                                                     "Interscope Records" a division of
                                                     "UMG Recordings, Inc."
858   UMG_00019699   UMG_00019710   1/1/1981         Agreement between "Casablanca         172-1              X
                                                     Records and Filmworks, Inc." and
                                                     "Polygram Records, Inc."
859   UMG_00019636   UMG_00019637   1/1/1982         Agreement between "Casablanca         172-1              X
                                                     Records, Inc." and "Polygram
                                                     Records, Inc."
860   UMG_00019696   UMG_00019697   12/30/2005       Certificate of Registration re "UMG   172-1              X
                                                     Recordings, Inc."
861   UMG_00013099   UMG_00013144   7/8/1994         Agreement between "Gasoline           172-1              X
                                                     Alley, J.V." and "Bradley Nowell",
                                                     "Erik Wilson", "Floyd I. Gaugh,
                                                     IV."
862   UMG_00013145   UMG_00013145   9/24/2015        Assignment of Assets from             172-1              X
                                                     "MCA/G-A Record Ventures, Inc."
                                                     and "UMG Recordings, Inc."




                                                45
                     Case 1:17-cv-00365-DAE-AWA Document 305-2 Filed 01/30/20 Page 47 of 60



PX    Beg Bates      End Bates      Date             Document Description                   ECF     Expects    May     Admitted   Date       Objections
                                                                                            No.     to Offer   Offer              Admitted
863   UMG_00021543   UMG_00021556                    Ownership documents re "MCA/G-         172-1              X
                                                     A", "Gasoline Alley JV", and
                                                     "Gasoline Music Inc."
864   UMG_00021557   UMG_00021614   5/1/1991         Joint Venture Agreement between        172-1              X
                                                     "Gasoline Alley, Inc." and
                                                     "MCA/G-A Record Ventures, Inc."
865   UMG_00016787   UMG_00016857   1/8/2004         Purchase Agreement between             172-1              X
                                                     "UMG Recordings, Inc.", "SKG
                                                     Music LLC", "SKG Music
                                                     Nashville, LLC", "SKG Music
                                                     Nashville, Inc.", and "DreamWorks,
                                                     LLC"
866   UMG_00018788   UMG_00018790   4/1/2008         Certificate of Conversion to Limited   172-1              X
                                                     Liability Company re "Capitol
                                                     Records, Inc."
867   UMG_00012866   UMG_00012867   5/8/2013         Fictitious Business Name Statement     172-1              X
                                                     of "Capitol Records, LLC"
868   UMG_00018785   UMG_00018786   10/4/1999        Fictitious Business Name Statement     172-1              X
                                                     of "Capitol Records, LLC" and
                                                     Affidavit of A. McMullan
869   UMG_00012861   UMG_00012862   4/23/2014        Application for Renewal of             172-1              X
                                                     Registration of Assumed Name
                                                     (Limited Liability Company)
                                                     "Capitol Records, LLC"
870   UMG_00015316   UMG_00015317   3/29/2013        Fictitious Business Name Statement     172-1              X
                                                     of "Capitol Records, LLC"
871   UMG_00014906   UMG_00014907   1/1/2016         Amendment between "Virgin              172-1              X
                                                     Records" and "Thousand Mile Inc."
872   UMG_00014908   UMG_00014956   8/3/1989         Agreement between "Virgin              172-1              X
                                                     Records America, Inc." and
                                                     "Thousand Mile, Inc."
873   UMG_00016677   UMG_00016694   4/3/2006         Letter re Agreement between            172-1              X
                                                     "Lench Mob Production Inc." and
                                                     "EMI Music Marketing"
874   UMG_00015289   UMG_00015315   9/20/2010        Letter re Agreement between            172-1              X
                                                     "Capitol Records Nashville" and
                                                     "Guitar Monkey Entertainment,
                                                     Inc."




                                                46
                     Case 1:17-cv-00365-DAE-AWA Document 305-2 Filed 01/30/20 Page 48 of 60



PX    Beg Bates      End Bates      Date             Document Description                     ECF     Expects    May     Admitted   Date       Objections
                                                                                              No.     to Offer   Offer              Admitted
875   UMG_00016695   UMG_00016710                    Letter re Agreement between              172-1              X
                                                     "Capitol Records Nashville" and
                                                     "Little Big Town"
876   UMG_00017711   UMG_00017714   8/15/2011        Certificate of Merger of "Mute           172-1              X
                                                     Corporation, Virgin Records
                                                     America, Inc.", "Caroline Records,
                                                     Inc.", "EMI Group North American
                                                     Venture Fun, Inc.", and "Capitol
                                                     Records, LLC"
877   UMG_00017715   UMG_00017716   9/27/2016        Fictitious Business Name Statement       172-1              X
                                                     of "Capitol Records, LLC"
878   UMG_00019694   UMG_00019695   3/26/2007        Certificate of Ownership Merging         172-1              X
                                                     "Chrysalis Recordings, Inc." and
                                                     "Capitol Recordings Inc."
879   UMG_00014372   UMG_00014905   11/8/1996        Purchase Agreement between               172-1              X
                                                     "Capitol Records, Inc.", "Priority
                                                     Records, Inc.", "Bryan Turner", and
                                                     "Mark Cerami"
880   UMG_00015241   UMG_00015242   12/22/2016       Certificate of Merger of "Priority       172-1              X
                                                     Records, LLC", "Capitol MR
                                                     Holdings Corp.", and "Capitol
                                                     Records, LLC"
881   UMG_00018787   UMG_00018787   11/1/1996        Certificate of Amendment to              172-1              X
                                                     Articles of Incorporation of "Priority
                                                     Records, Inc."
882   UMG_00021166   UMG_00021193   3/31/2012        Assignment of Membership Interest        172-1              X
                                                     between "EMI NA Holdings, Inc."
                                                     and "EMI Deleware Holdings, Inc."
883   UMG_00016265   UMG_00016284   7/6/1990         Assignment and Assumption                172-1              X
                                                     Agreement between "International
                                                     Record Syndicate, Inc." and "IRS
                                                     Records"
884   UMG_00018793   UMG_00018806   3/19/1981        Agreement of Merger of "Liberty          172-1              X
                                                     Records Inc." "EMI America
                                                     Records, Inc." and "Capitol Records,
                                                     Inc."
885   UMG_00018880   UMG_00018880   9/2/1980         Certificate of Amendment of              172-1              X
                                                     Articles of Incorporation of
                                                     "Liberty/United Records, Inc."




                                                47
                     Case 1:17-cv-00365-DAE-AWA Document 305-2 Filed 01/30/20 Page 49 of 60



PX    Beg Bates      End Bates      Date             Document Description                     ECF     Expects    May     Admitted   Date       Objections
                                                                                              No.     to Offer   Offer              Admitted
886   UMG_00018883   UMG_00018900   12/13/1970       Certificate of Amendment of              172-1              X
                                                     Articles of Incorporation of "United
                                                     Artists Music and Records Group,
                                                     Inc."
887   UMG_00017719   UMG_00017721                    "Capitol Records, LLC" Filing            172-1              X
                                                     Information Dept. of State
888                                                  Declaration of Wade Leak in              172-2              X                             H, F, B
                                                     Support of Plaintiffs' Opposition to
                                                     Defendant Grande Communications
                                                     Networks LLC's Motion for
                                                     Summary Judgment and Plaintiffs'
                                                     Cross-Motion for Summary
                                                     Judgment
889                                                  List of Sony plaintiffs' works in suit   172-2              X                             H, F, B
890   SME_00001633   SME_00001634   2/9/2009         Restated Statement of Partnership        172-2              X
                                                     Existence of "Sony BMG Music
                                                     Entertainment"
891   SME_00001635   SME_00001636   4/8/2009         Merger Certification of "Sony BMG        172-2              X
                                                     Management Co., LLC" with "Sony
                                                     BMG Music Entertainment" under
                                                     the name "Sony Music
                                                     Entertainment"
892   SME_00001629   SME_00001632   8/5/2004         USCO Sony Copyright Assignment           172-2              X
                                                     made by "Sony Music Entertainment
                                                     Inc." and "USCO Holdings Inc." in
                                                     favor of "Sony BMG Music
                                                     Entertainment"
893   SME_00001660   SME_00001706   12/5/2007        Agreement between "Sony BMG              172-2              X
                                                     Music Entertainment (UK) Limited"
                                                     and "Sony BMG Music
                                                     Entertainment"
894   SME_00001707   SME_00001750   4/1/2012         Agreement between "Sony Music            172-2              X
                                                     Entertainment UK Ltd." and "Sony
                                                     Music Entertainment"
895   SME_00000613   SME_00000651   4/1/2012         Agreement between "Sony Music            172-2              X
                                                     Entertainment International
                                                     Limited" and "Sony Music
                                                     Entertainment"
896   SME_00000879   SME_00000881   12/22/1987       "CBS Inc." Certificate of                172-2              X
                                                     Recordation



                                                48
                     Case 1:17-cv-00365-DAE-AWA Document 305-2 Filed 01/30/20 Page 50 of 60



PX    Beg Bates      End Bates      Date             Document Description                    ECF     Expects    May     Admitted   Date       Objections
                                                                                             No.     to Offer   Offer              Admitted
897   SME_00000882   SME_00000883   12/18/1990       Certificate of Incorporation of "Sony   172-2              X
                                                     Music Entertainment, Inc."
898   SME_00000441   SME_00000497   2/1/2013         Agreement between "Daft Life            172-2              X
                                                     Limited" and "Columbia Records" a
                                                     division of "Sony Music
                                                     Entertainment"
899   SME_00001166   SME_00001252   1/1/1991         Agreement between "Sony Software        172-2              X
                                                     Corporation","Sony Music" a group
                                                     of "Sony Music Entertainment Inc."
                                                     "Entirely New Ventures, Inc." and
                                                     "MJJ Ventures, Inc."
900   SME_00001253   SME_00001272   8/1/2001         First Revised Memorandum of             172-2              X
                                                     Recording Agreement between "MJJ
                                                     Productions Inc." "MJJ Ventures,
                                                     Inc." and "Sony Music
                                                     Entertainment"
901   SME_00001273   SME_00001333   12/31/1990       Memorandum of Recording                 172-2              X
                                                     Agreement between "MJJ
                                                     Productions Inc." and "CBS
                                                     Records" a Division of "CBS
                                                     Records Inc."
902   SME_00001574   SME_00001610   2/13/2013        Agreement between "RCA Records"         172-2              X
                                                     a Division of "Sony Music
                                                     Entertainment" and "Sia"
903   SME_00000902   SME_00000905   10/23/2013       Agreement between "Rubyworks            172-2              X
                                                     Limited" and "Columbia Records" a
                                                     Division of "Sony Music
                                                     Entertainment"
904   SME_00000906   SME_00000976   10/23/2013       Agreement between "Rubyworks            172-2              X
                                                     Limited" and "Columbia Records" a
                                                     Division of "Sony Music
                                                     Entertainment"
905   SME_00001613   SME_00001626   9/4/2015         Agreement between "Simon                172-2              X
                                                     Cowell", "Maidmetal Limited",
                                                     "Sony Music Entertainment", "Sony
                                                     Music Entertainment UK Limited",
                                                     "Millforth Limited", "Sir Philip
                                                     Green" with Respect to "SyCo
                                                     Entertainment Limited"




                                                49
                     Case 1:17-cv-00365-DAE-AWA Document 305-2 Filed 01/30/20 Page 51 of 60



PX    Beg Bates      End Bates      Date             Document Description               ECF     Expects    May     Admitted   Date       Objections
                                                                                        No.     to Offer   Offer              Admitted
906   SME_00005856   SME_00005910   7/1/2004         Agreement between "The RCA         172-2              X
                                                     Music Group" a Unit of "BMG
                                                     Music" and "Pariah Dogs LLC"
907   SME_00000652   SME_00000714   2/22/2008        Agreement between "XL              172-2              X
                                                     Recordings Limited" and "Sony
                                                     Music" a Label Group of "Sony
                                                     BMG Music Entertainment"
908   SME_00000727   SME_00000776   2005             Agreement between "The RCA         172-2              X
                                                     Music Group" a Unit of "Sony BMG
                                                     Music Entertainment" and "19
                                                     Recordings Limited"
909   SME_00000846   SME_00000847   3/21/2006        Letter re Agreement between "19    172-2              X
                                                     Recordings Limited" and "The RCA
                                                     Music Group" a Unit of "Sony BMG
                                                     Music Entertainment"
910   SME_00000848   SME_00000849   12/19/2007       Letter re Agreement between "19    172-2              X
                                                     Recordings Limited" and "The RCA
                                                     Music Group" a Unit of "Sony BMG
                                                     Music Entertainment"
911   SME_00001030   SME_00001089   9/25/2002        Agreement between "The RCA         172-2              X
                                                     Records Label" a Unit of "BMG
                                                     Music" and "19 Recordings
                                                     Limited"
912   SME_00001097   SME_00001098   3/24/2005        Letter re Agreement between "19    172-2              X
                                                     Recordings Limited" and "The RCA
                                                     Music Group" a Unit of "Sony BMG
                                                     Music Entertainment"
913   SME_00001099   SME_00001100   6/25/2009        Letter re Agreement between "19    172-2              X
                                                     Recordings Limited" and
                                                     "RCA/JIVE" a Label Group of
                                                     "Sony Music Entertainment"
914   SME_00001104   SME_00001106   8/28/2003        Letter re Agreement between "19    172-2              X
                                                     Recordings Limited" and "The RCA
                                                     Records Label" a Unit of "BMG
                                                     Entertainment"
915   SME_00001107   SME_00001111   8/28/2003        Letter re Agreement between "19    172-2              X
                                                     Recordings Limited" and "The RCA
                                                     Records Label" a Unit of "BMG
                                                     Entertainment"




                                                50
                     Case 1:17-cv-00365-DAE-AWA Document 305-2 Filed 01/30/20 Page 52 of 60



PX    Beg Bates      End Bates      Date             Document Description                 ECF     Expects    May     Admitted   Date       Objections
                                                                                          No.     to Offer   Offer              Admitted
916   SME_00001119   SME_00001132   8/24/2007        Letter re Agreement between "19      172-2              X
                                                     Recordings Limited" and "The RCA
                                                     Records Label" a Unit of "BMG
                                                     Music"
917   SME_00001133   SME_00001135   1/27/2012        Letter re Agreement between "19      172-2              X
                                                     Recordings Limited" and "RCA
                                                     Records" a divison of "Sony Music
                                                     Entertainment"
918   SME_00005824   SME_00005828   9/6/2012         Letter re Agreement between "19      172-2              X
                                                     Recordings Limited" and "RCA
                                                     Records" a divison of "Sony Music
                                                     Entertainment"
919   SME_00005829   SME_00005831   3/22/2005        Letter re Agreement between "19      172-2              X
                                                     Recordings Limited" and "The RCA
                                                     Music Group" a Unit of "Sony BMG
                                                     Music Entertainment"
920   SME_00005843   SME_00005845   6/20/2011        Letter re Agreement between "19      172-2              X
                                                     Recordings Limited" and
                                                     "RCA/JIVE" a Label Group of
                                                     "Sony Music Entertainment"
921   SME_00005846   SME_00005848   11/19/2013       Letter re Agreement between "19      172-2              X
                                                     Recordings Limited" and "RCA
                                                     Records" a division of "Sony Music
                                                     Entertainment"
922   SME_00005911   SME_00005964   7/6/2004         Letter re Agreement between "19      172-2              X
                                                     Recordings Limited" and "RCA
                                                     Records" a division of "Sony Music
                                                     Entertainment"
923   SME_00005965   SME_00006013   5/26/2004        Agreement between "The RCA           172-2              X
                                                     Music Group" a Unit of "BMG
                                                     Music" and "19 Recordings
                                                     Limited"
924   SME_00006014   SME_00006015   6/5/2007         Letter re Agreement between "19      172-2              X
                                                     Recordings Limited" and "The RCA
                                                     Music Group" a Unit of "Sony BMG
                                                     Music Entertainment"




                                                51
                     Case 1:17-cv-00365-DAE-AWA Document 305-2 Filed 01/30/20 Page 53 of 60



PX    Beg Bates      End Bates      Date             Document Description                  ECF     Expects    May     Admitted   Date       Objections
                                                                                           No.     to Offer   Offer              Admitted
925   SME_00000388   SME_00000399   4/30/2009        Amended business certificate of       172-2              X
                                                     "BMG Music" adding "Sony Music
                                                     Entertainment" as partner and
                                                     removing "Sony BMG Music
                                                     Entertainment"
926   SME_00005849   SME_00005851   7/28/1999        Corporation certificate of            172-2              X
                                                     "Bertelsman, Music Group, Inc."
                                                     with assumed name "BMG
                                                     Entertainment"
927   SME_00001459   SME_00001466   1/30/2007        Letter re Agreement between           172-2              X
                                                     "Roswell Records, Inc." and "The
                                                     RCA Records Label"
928   SME_00001471   SME_00001522   12/31/2011       Agreement between "Roswell            172-2              X
                                                     Records, Inc." and "RCA Records" a
                                                     Division of "Sony Music
                                                     Entertainment"
929   SME_00001523   SME_00001551   7/13/1999        Agreement between "Roswell            172-2              X
                                                     Records, Inc." and "The RCA
                                                     Records Label" a Unit of "BMG
                                                     Entertainment"
930   SME_00001552   SME_00001567   8/16/2002        Letter re Agreement between           172-2              X
                                                     "Roswell Records, Inc." and "The
                                                     RCA Records Label" a Unit of
                                                     "BMG Music"
931   SME_00000400   SME_00000425   9/24/1979        Certificate of Incorporation of       172-2              X
                                                     "NBRC Inc." and "Arista Records,
                                                     Inc"
932   SME_00000512   SME_00000605   7/31/1998        Agreement between "Profile            172-2              X
                                                     Records, Inc." and "Arista Records,
                                                     Inc."
933   SME_00000498   SME_00000511   9/26/1989        Certificate of Incorporation of "La   172-2              X
                                                     Face Records, Inc."
934   SME_00001751   SME_00001754   7/30/2004        Certificate of Merger of "Zomba       172-2              X
                                                     Records Corporation" and "Zomba
                                                     Recording LLC"
935   UMG_00017414   UMG_00017415   8/7/2013         Certificate of Amendment of           172-1              X
                                                     Articles of Incorporation for
                                                     "Capitol Christian Music Group,
                                                     Inc."




                                                52
                     Case 1:17-cv-00365-DAE-AWA Document 305-2 Filed 01/30/20 Page 54 of 60



PX    Beg Bates      End Bates      Date             Document Description                   ECF     Expects    May     Admitted   Date       Objections
                                                                                            No.     to Offer   Offer              Admitted
936   UMG_00017418   UMG_00017418   3/31/1995        Certificate of Amendment of            172-1              X
                                                     Articles of Incorporation for "EMI
                                                     Christian Music Group, Inc."
937                                 9/14/2018        Declaration of Steven Poltorak in      180-1              X                             H, F, B
                                                     Support of Plaintiffs' Opposition to
                                                     Defendant Grande Communications
                                                     Networks LLC's Motion for
                                                     Summary Judgment and Plaintiffs'
                                                     Cross-Motion for Summary
                                                     Judgment
938                                                  List of Warner Bros. plaintiffs'       180-1              X                             H, F, B
                                                     works in suit
939   WBR_00000937   WBR_00000951   8/1/1973         Agreement between "Bill Ham" and       180-1              X
                                                     "London Records, Inc."
940   WBR_00000957   WBR_00000990   9/1/1978         Agreement between "Warner Bros.        180-1              X
                                                     Records Inc." and "B.H. Associates"
941   WBR_00000991   WBR_00000992   3/27/1979        Assignment of Copyright to             180-1              X
                                                     "Warner Bros. Records Inc."
942   WBR_00000993   WBR_00000996   7/14/2006        Partnership Agreement of               180-1              X
                                                     "Maverick Partner Inc." and
                                                     "SRR/MDM Venture Inc."
943   WBR_00000997   WBR_00000998   11/14/2016       Unanimous Written Consent of the       180-1              X
                                                     Sole Stockholder in Lieu of Annual
                                                     Meeting of "SR/MDM Venture Inc."
944   WBR_00000999   WBR_00001000   11/23/2015       Unanimous Written Consent of the       180-1              X
                                                     Sole Stockholder in Lieu of Annual
                                                     Meeting of "SR/MDM Venture Inc."
945   WBR_00001001   WBR_00001002   11/23/2015       Unanimous Written Consent of the       180-1              X
                                                     Sole Stockholder in Lieu of Annual
                                                     Meeting of "SR/MDM Venture Inc."
946   WBR_00003770   WBR_00003772   7/7/2006         Stock Sale Values and Agreement        180-1              X
                                                     between "Maverick Partner Inc."
                                                     and " SR/MDM Ventures Inc."
947   WBR_00003775   WBR_00003777   11/21/1991       Stock Sale Values and Agreement        180-1              X
                                                     between "Maverick Partner Inc."
                                                     and " SR/MDM Ventures Inc."
948   WBR_00001125   WBR_00001127   11/28/2012       Letter re Agreement between "OVO       180-1              X
                                                     Sound" and "Warner Bros. Records
                                                     Inc."




                                                53
                     Case 1:17-cv-00365-DAE-AWA Document 305-2 Filed 01/30/20 Page 55 of 60



PX    Beg Bates      End Bates      Date             Document Description                 ECF     Expects    May     Admitted   Date       Objections
                                                                                          No.     to Offer   Offer              Admitted
949   WBR_00001128   WBR_00001172   11/30/2012       Agreement between "Warner Bros.      180-1              X
                                                     Records Inc." and "Partyomo Ltd."
950   WBR_00004009   WBR_00004012   11/28/2012       Letter re Agreement between "OVO     180-1              X
                                                     Sound" and "Warner Bros. Records
                                                     Inc."
951   WBR_00004013   WBR_00004015   10/26/1987       Certificate of Assumed Name of       180-1              X
                                                     "Reprise Records"
952   WBR_00004016   WBR_00004017   9/15/1987        Fictitious Business Name Statement   180-1              X
                                                     of "Warner Bros. Records Inc."
953   WBR_00001274   WBR_00001314   9/15/1978        Assets Purchase Agreement between    180-1              X
                                                     "WBR/SIRE Ventures Inc." and
                                                     "Sire Records, Inc."
954   WBR_00001315   WBR_00001334   2/10/1981        Purchase Agreement between           180-1              X
                                                     "WBR/SIRE Ventures Inc." and
                                                     "Sire Records, Inc."
955   WBR_00001660   WBR_00001661   11/23/2015       Unanimous Written Consent of the     180-1              X
                                                     Sole Stockholder in Lieu of Annual
                                                     Meeting of "Tommy Boy Music,
                                                     Inc."
956   WBR_00004018   WBR_00004021   7/31/1986        Stock Sale Receipt between           180-1              X
                                                     "Tommy Boy Music, Inc." and
                                                     "Warner Bros. Records Inc."
957   WBR_00001662   WBR_00001715   9/19/1977        Agreement between "WEA Records       180-1              X
                                                     B.V." and "Roderick Stewart"
958   WBR_00001716   WBR_00001738   10/1/1977        License Agreement between "WEA       180-1              X
                                                     Records B.V." and "Warner Bros.
                                                     Records Inc."
959   WBR_00001739   WBR_00001741   1/1/1980         Letter re Agreement between "WEA     180-1              X
                                                     Records B.V." and "Warner Bros.
                                                     Records Inc."
960   WBR_00001742   WBR_00001790   11/24/1981       Agreement between "WEA Records       180-1              X
                                                     Limited" and "Pretenders Limited"
961   WBR_00001800   WBR_00001801   1/6/1983         Letter re Agreement between "WEA     180-1              X
                                                     Records Limited" and "Pretenders
                                                     Limited"
962   WBR_00001804   WBR_00001808   3/29/1983        Supplemental Agreement between       180-1              X
                                                     "WEA Records Limited" and
                                                     "Pretenders Limited"




                                                54
                     Case 1:17-cv-00365-DAE-AWA Document 305-2 Filed 01/30/20 Page 56 of 60



PX    Beg Bates      End Bates      Date             Document Description                   ECF     Expects    May     Admitted   Date       Objections
                                                                                            No.     to Offer   Offer              Admitted
963   WBR_00001819   WBR_00001820   10/11/1983       Letter re Agreement between "WEA       180-1              X
                                                     Records Limited" and "Pretenders
                                                     Limited"
964   WBR_00003972   WBR_00003972   6/4/2013         Certificate of Incorporation on        180-1              X
                                                     Change of Name of "Parlophone
                                                     Records Limited"
965   WBR_00003789   WBR_00003882   9/27/1999        Agreement between "Giant               180-1              X
                                                     Records" and "Blake Shelton"
966   WBR_00003885   WBR_00003889   8/8/2011         Letter re Agreement between            180-1              X
                                                     "Warner Bros. Records Inc." and
                                                     "Blake Shelton"
967   WBR_00003890   WBR_00003891   10/26/2004       Letter re Agreement between            180-1              X
                                                     "Warner Bros. Records Inc." and
                                                     "Blake Shelton"
968   WBR_00000220   WBR_00000290   3/16/2015        Letter re Agreement between            180-1              X
                                                     "Atlantic Recording Corporation"
                                                     and "YSL Enterprises LLC"
969   WBR_00000377   WBR_00000402   6/18/2012        Letter re Agreement between "Artist    180-1              X
                                                     Partner Group, Inc." and "Atlantic
                                                     Recording Corporation"
970   WBR_00000527   WBR_00000562   11/23/2005       Letter re Agreement between            180-1              X
                                                     "Gnarles Barkley" and "DLJ Music
                                                     Partners" "Downtown Records, Inc."
971   WBR_00000563   WBR_00000565   4/18/2006        Letter re Agreement between            180-1              X
                                                     "Gnarles Barkley" and "Alternative
                                                     Distribution Alliance" and "Atlantic
                                                     Recording Corporation"
972   WBR_00003962   WBR_00003963                    NYS Department of State Entity         180-1              X
                                                     Information re "Downtown Music
                                                     LLC"
973   WBR_00000801   WBR_00000858   10/23/2008       Agreement between "Atlantic            180-1              X
                                                     Recording Corporation" and "Home
                                                     Grown Music Inc."
974   WBR_00000859   WBR_00000862   3/8/2011         Letter re Agreement between            180-1              X
                                                     "Atlantic Recording Corporation"
                                                     and "No Reserve, Inc." successor-in-
                                                     interest of "Home Grown Music
                                                     Inc."




                                                55
                     Case 1:17-cv-00365-DAE-AWA Document 305-2 Filed 01/30/20 Page 57 of 60



PX    Beg Bates      End Bates      Date             Document Description                    ECF     Expects    May     Admitted   Date       Objections
                                                                                             No.     to Offer   Offer              Admitted
975   WBR_00000863   WBR_00000924   5/9/2012         Letter re Agreement between             180-1              X
                                                     "Atlantic Recording Corporation"
                                                     and "Infectious Music Limited"
976   WBR_00001003   WBR_00001018   2/18/2011        Letter re Agreement between             180-1              X
                                                     "Maybach Music Group, LLC" and
                                                     "Warner Bros. Records Inc."
977   WBR_00001019   WBR_00001060   5/2/2011         Agreement between "Warner Bros.         180-1              X
                                                     Records Inc." and "Dream Chaser
                                                     Records, Inc."
978   WBR_00001061   WBR_00001064   5/2/2011         Letter re Agreement between "Meek       180-1              X
                                                     Mill" and "Warner Bros. Records
                                                     Inc."
979   WBR_00001065   WBR_00001066   5/13/2012        Letter re Agreement between             180-1              X
                                                     "Maybach Music Group, LLC" and
                                                     "Warner Bros. Records Inc."
980   WBR_00001067   WBR_00001078   11/5/2013        Letter re Agreement between             180-1              X
                                                     "Maybach Music Group, LLC" and
                                                     "Warner Bros. Records Inc."
981   WBR_00001079   WBR_00001120   4/27/2011        Agreement between "Warner Bros.         180-1              X
                                                     Records Inc." and "Wale Music,
                                                     LLC"
982   WBR_00001121   WBR_00001124   4/5/2015         Letter re Agreement between             180-1              X
                                                     "Warner Bros. Records Inc." and
                                                     "Wale Music, LLC"
983   WBR_00001423   WBR_00001434   1/31/2006        Letter re Agreement between "Slip-      180-1              X
                                                     N-Slide Enterprises, Inc.", "Slip 'N'
                                                     Slide Records, Inc.", and "Atlantic
                                                     Recording Corporation"
984   WBR_00004155   WBR_00004170   4/11/2005        Agreement re Agreement between          180-1              X
                                                     "Slip-N-Slide Enterprises", "Slip 'N'
                                                     Slide Records, Inc.", and "Atlantic
                                                     Recording Corporation"
985   WBR_00000575   WBR_00000576   7/13/2009        "Warner Communications Inc."            180-1              X
                                                     Assistant Secretarial Certificate of
                                                     "Janice Cannon"
986   WBR_00004150   WBR_00004150   3/4/1988         Fictitious Business Name Statement      180-1              X
                                                     of "Warner Communications Inc."




                                                56
                     Case 1:17-cv-00365-DAE-AWA Document 305-2 Filed 01/30/20 Page 58 of 60



PX    Beg Bates      End Bates      Date             Document Description                ECF     Expects    May     Admitted   Date       Objections
                                                                                         No.     to Offer   Offer              Admitted
987   WBR_00004213   WBR_00004363   2/22/2002        Agreement for Purchase of Assets    180-1              X
                                                     between "Rhino Entertainment
                                                     Company" and "Chicago Records,
                                                     Inc."
988   WBR_00004199   WBR_00004203   5/8/1989         Agreement for Purchase of Assets    180-1              X
                                                     between "ABZ Music Corporation",
                                                     "EMI Records Limited", and "Rhino
                                                     Records, Inc."
989   WBR_00003892   WBR_00003961   12/31/2012       Agreement between "EMI Records      180-1              X
                                                     Limited" and "Jones/Tintoretto
                                                     Entertainment Company LLC"
990   WBR_00003978   WBR_00003986   9/25/2015        Deed of Assignment re "Chrysalis    180-1              X
                                                     Records Limited" and "Parlophone
                                                     Records Limited"
991   WBR_00003973   WBR_00003975   7/1/2016         License Agreement between           180-1              X
                                                     "Grateful Dead Productions" and
                                                     "Rhino Entertainment Company" a
                                                     subsidiary of "Warner Music Group
                                                     Corp."
992   WBR_00001437   WBR_00001471   6/26/1998        Letter re Agreement between "The    180-1              X
                                                     All Blacks U.S.A., Inc." and
                                                     "Slipknot"
993   WBR_00001476   WBR_00001485   7/18/2011        Sale and Purchase Agreement         180-1              X
                                                     between "The All Blacks B.V." and
                                                     "Roadrunner Records, Inc."




                                                57
                    Case 1:17-cv-00365-DAE-AWA Document 305-2 Filed 01/30/20 Page 59 of 60



PX   Beg Bates      End Bates    Date        Document Description         ECF     Expects    May     Admitted   Date       Objections
                                                                          No.     to Offer   Offer              Admitted




Dated: January 30, 2020
                                             By: /s/ Richard L Brophy
                                                 Richard L. Brophy
                                                 Zachary C. Howenstine
                                                 Margaret R. Szewczyk
                                                 Abigail L. Twenter
                                                 ARMSTRONG TEASDALE LLP
                                                 7700 Forsyth Blvd., Suite 1800
                                                 St. Louis, Missouri 63105
                                                 Telephone: 314.621.5070
                                                 Fax: 314.621.5065
                                                 rbrophy@armstrongteasdale.com
                                                 zhowenstine@armstrongteasdale.com
                                                 mszewczyk@armstrongteasdale.com
                                                 atwenter@armstrongteasdale.com

                                                  J. Stephen Ravel
                                                  Texas State Bar No. 16584975
                                                  J.R. Johnson
                                                  Texas State Bar No. 24070000
                                                  Diana L. Nichols
                                                  Texas State Bar No. 00784682
                                                  KELLY HART & HALLMAN LLP
                                                  303 Colorado, Suite 2000
                                                  Austin, Texas 78701
                                                  Telephone: 512.495.6429
                                                  Fax: 512.495.6401
                                                  Email: steve.ravel@kellyhart.com
                                                          jr.johnson@kellyhart.com
                                                          diana.nichols@kellyhart.com

                                                  ATTORNEYS FOR DEFENDANT
                                        58
                     Case 1:17-cv-00365-DAE-AWA Document 305-2 Filed 01/30/20 Page 60 of 60




                                                   CERTIFICATE OF SERVICE

       The undersigned certifies that on January 30, 2020, all counsel of record who are deemed to have consented to electronic

service are being served with a copy of this document via the Court’s CM/ECF system pursuant to Local Rule CV-5(b)(1).


                                                    /s/ Richard Brophy
                                                    Richard L. Brophy




                                              59
